 

EXHIBIT 10.1

 

SECOND AMENDED & RESTATED CREDIT AGREEMENT

 

Dated as of July 15, 2013

 

between

 

GREAT AMERICAN GROUP WF, LLC,

 

as a Borrower,

 

certain other Borrowers who may become party hereto

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

TABLE OF CONTENTS

 

SECTION PAGE       1. DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION 2       1.1
Definitions 2       1.2 Certain Matters of Construction 27       2. AMOUNT AND
TERMS OF CREDIT 28       2.1 Advances and Letters of Credit 28       2.2 Use of
Proceeds 32       2.3 Maturity of Advances 32       2.4 Interest and Letter of
Credit Fees 32       2.5 Fees 35       2.6 Cash Management Systems 36       2.7
Payments 39       2.8 Application and Allocation of Payments 40       2.9 Loan
Account and Accounting 42       2.10 Disbursements & Disbursement Account 42    
  2.11 Indemnity 43       2.12 Access 44       2.13 Taxes 44       2.14 Capital
Requirements 46       2.15 Communication with Accountants and Other
Professionals 46       2.16 Designation of Original Borrower as Borrowers’ Agent
47       2.17 Joint and Several Liability of Borrowers 47       2.18 Joinders 50
      2.19 Currency Matters 51       3. CONDITIONS PRECEDENT 51       3.1
Conditions to the Occurrence of the Restatement Date 51       3.2 Conditions to
each Inventory, Other Assets Advance and Letter of Credit 52       3.3 Further
Conditions to Each Liquidation Borrowing 54       4. REPRESENTATIONS AND
WARRANTIES 55       4.1 Limited Liability Company Existence; Compliance with Law
55       4.2 Executive Offices; FEIN; Organizational Number 56       4.3 Company
Power, Authorization, Enforceable Obligations 56       4.4 Material Adverse
Effect 56       4.5 Agreements Entered Into by Borrowers 57

 

i

 

 

4.6 Ownership of Property; Liens 57       4.7 Operations of Borrower 57      
4.8 Ventures, Subsidiaries and Affiliates, and Indebtedness 57       4.9
Requirements of Law 58       4.10 Margin Regulations 58       4.11 Taxes 58    
  4.12 ERISA 59       4.13 No Litigation 59       4.14 Brokers 59       4.15
Full Disclosure 59       4.16 Environmental Matters 59       4.17 Deposit and
Disbursement Accounts 60       4.18 Government Contracts 60       4.19 Solvency;
Fraudulent Transfer 60       4.20 Liquidation Sales Agreements 60       4.21
Patriot Act, Foreign Assets, Etc. 61       4.22 No Events of Default 61      
4.23 Use of Proceeds 61       4.24 Investments 61       4.25 Indebtedness 62    
  4.26 GAG Purchase Agreement 62       5. FINANCIAL STATEMENTS AND INFORMATION
62       5.1 Reports and Notices 62       5.2 Reports Relating to Liquidation
Sales 62       5.3 Financial Reports and SEC Filings 62       6. AFFIRMATIVE
COVENANTS 64       6.1 Maintenance of Existence and Conduct of Business 64      
6.2 Payment of Obligations 64       6.3 Books and Records 65       6.4 Insurance
65       6.5 Compliance with Laws 66       6.6 Supplemental Disclosure 66      
6.7 Intellectual Property 66       6.8 Environmental Matters 66       6.9
Further Assurances 67       6.10 Liquidation Related Agreements 67

 

ii

 

 

6.11 Investment Proceeds, Etc. 67       6.12 Immediate Notice to Lender 68      
6.13 Solvency 69       6.14 Tax Matters 69       6.15 Borrower’s Activities 69  
    7. NEGATIVE COVENANTS 70       7.1 Mergers, Subsidiaries, Etc. 70       7.2
Liquidation Related Agreements 71       7.3 Investments, Loans and Advances 71  
    7.4 Indebtedness 71       7.5 Affiliate Transactions 71       7.6 Capital
Structure and Business 71       7.7 Guaranteed Indebtedness 72       7.8 Liens
72       7.9 Sale of Membership Interests and Assets 72       7.10 ERISA 72    
  7.11 Hazardous Materials 72       7.12 Sale-Leasebacks 73       7.13
Cancellation of Indebtedness 73       7.14 Restricted Payments 73       7.15
Change of Company Name or Location; Change of Fiscal Year 73       7.16 No
Speculative Transactions 73       7.17 Leases 73       7.18 Change of Control 73
      7.19 Accounting Methods 73       7.20 Suspension 73       7.21 Benefit
Plans 74       7.22 Preferred Stock 74       8. TERM 74       8.1 Termination 74
      8.2 Survival of Obligations Upon Termination of Financing Arrangements 74
      9. EVENTS OF DEFAULT; RIGHTS AND REMEDIES 74       9.1 Events of Default
74       9.2 Remedies 77       9.3 Remedies Cumulative 78       9.4 Waivers by
Borrower 78

 

iii

 

 

10. SUCCESSORS AND ASSIGNS 78       11. MISCELLANEOUS 79       11.1 Complete
Agreement; Modification of Agreement 79       11.2 Amendments 79       11.3
Releases 79       11.4 Fees and Expenses 79       11.5 Tax and Expenses 80      
11.6 No Waiver 80       11.7 Remedies 80       11.8 Severability 81       11.9
Conflict of Terms 81       11.10 Confidentiality 81       11.11 CHOICE OF LAW
AND VENUE 81       11.12 Notices 82       11.13 Section Headings 83       11.14
Counterparts; Telefacsimile Execution 83       11.15 WAIVER OF JURY TRIAL 83    
  11.16 Press Releases 84       11.17 Reinstatement 84       11.18 Advice of
Counsel 84       11.19 No Strict Construction 84       11.20 Effectiveness 84  
    11.21 Intentionally Deleted 84       11.22 Right of Set-Off 85       11.23
Pledges To Federal Reserve Banks 85       11.24 USA Patriot Act Notice 85      
11.25 No Joint Venture 85       11.26 Amendment & Restatement 85

 

iv

 

 

INDEX OF ANNEXES, EXHIBITS AND SCHEDULES

 

Annexes       Annex A Schedule of Documents     Annex B Provisions Governing
Letters of Credit     Exhibits       Exhibit 2.1-1 Form of Notice of Revolving
Credit Advance     Exhibit 2.1-2 Form of Notice of Letter of Credit Request    
Exhibit 2.1(a)(i) Form of Liquidation Loan Proposal     Exhibit 2.1(a)(ii) Form
of Lender’s Offer     Exhibit 2.1(i) Form of Note     Exhibit 10.3 Form of
Assignment and Acceptance     Schedules       Schedule A Borrower’s Authorized
Representatives     Schedule 2.1 Lender’s Representative     Schedule 2.1(a)(i)
Due Diligence Requirements for Each Proposed Revolving Credit Advance    
Schedule 2.6 Cash Management Banks and Accounts & DDA’s     Schedule 4.8 List of
Great American’s Respective Affiliates     Schedule 4.17 Deposit and
Disbursement Accounts     Schedule 5.2 Reporting Requirements for Each
Liquidation Sale

 

v

 

 

THIS SECOND AMENDED & RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of July 15, 2013, by and among GREAT AMERICAN GROUP WF, LLC, a California
limited liability company (“Original Borrower”), any other affiliate of Original
Borrower that becomes a party hereto from time to time (such affiliates,
together with Original Borrower, “Borrower” and collectively “Borrowers”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to WELLS FARGO
RETAIL FINANCE, LLC (“Lender”).

 

RECITALS

 

A.           Defined terms used in these Recitals without definition are as
defined in Section 1.1 hereof.

 

B.           Original Borrower is a wholly-owned Subsidiary of Great American
and may conduct Liquidation Sales of certain Retail Inventory and Other Assets
of various Merchants, all of which may be financed in part by Lender, in
Lender’s discretion, pursuant to this Agreement.

 

C.           Original Borrower conducts such Liquidation Sales pursuant to
certain Liquidation Sales Agreements between a Merchant and Original Borrower or
a Liquidator JV. When a Liquidation Sale is conducted through a Liquidator JV,
Original Borrower participates in such Liquidation Sale pursuant to an Agency
Agreement, with the other members of the Liquidator JV. The terms of the Agency
Agreements set forth the relative rights, obligations, and duties of the various
joint venturers party thereto and establish provisions for the sharing of
payments and other interests among such joint venturers.

 

D.           In conducting the Liquidation Sales, the applicable Liquidator will
be obligated to make certain payments as consideration for the purchase by such
Liquidator of the Retail Inventory or Other Assets covered by the applicable
Liquidation Sales Agreements and/or the right to conduct the going out of
business, liquidation, store closing sales, or other sales contemplated by such
Liquidation Sales Agreements.

 

E.           Original Borrower and Lender have previously entered into that
certain Credit Agreement, dated as of October 21, 2008, as amended and restated
by that certain First Amended and Restated Credit Agreement dated December 8,
2010 among Original Borrower, Lender and GA Asset Advisors (the “Existing Credit
Agreement”) pursuant to which Lender agreed, on an uncommitted basis, to provide
loans and letters of credit to finance a portion of the payments Original
Borrower and GA Asset Advisors were required to make under certain Liquidation
Sales Agreements.

 

F.           Original Borrower and GA Asset Advisors have asked Lender, and
Lender has agreed, to amend and restate the Existing Credit Agreement in its
entirety by this Agreement in order to provide for (i) the removal of GA Asset
Advisors from the Existing Credit Agreement, (ii) the removal of the ability of
Borrowers to receive Inventory Advances, Other Asset Advances or Letters of
Credit in connection with the conduct of Liquidation Sales in the United
Kingdom, and (iii) to make certain other amendments, all pursuant to and on the
terms and conditions set forth herein, including Section 11.26 hereof.

 

- 1 -

 

 

G.           Borrowers acknowledge that: (i) Lender is entering into this
Agreement on an uncommitted and discretionary basis, with no obligation to fund
any Inventory Advance, Other Assets Advance, or to cause the issuance of any
Letter of Credit; provided, however, that if Lender does fund an Inventory
Advance, Lender may commit to fund Total Expense Advances or Sales Tax Advances
in connection therewith; and (ii) the making by Lender of any Inventory Advance
or Other Assets Advance, or the issuance of any Letter of Credit, requested
hereunder shall not obligate, or represent a commitment or promise by Lender, to
make any future Revolving Credit Advances or cause the issuance of any other
Letter of Credit.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree that the Existing Credit
Agreement shall be amended and restated in its entirety and shall remain in full
force and effect as set forth herein:

 

1.           DEFINITIONS AND CERTAIN RULES OF CONSTRUCTION

 

1.1           Definitions. For all purposes of this Agreement, capitalized terms
used in this Agreement shall have (unless otherwise provided elsewhere in this
Agreement) the following respective meanings when used herein:

 

“Accounts” shall mean all of any Borrower’s now owned or hereafter acquired
right, title, and interest with respect to “accounts” (as such term is defined
from time to time in the Code or other Law applicable to a Borrower), and any
and all supporting obligations in respect thereof.

 

“ACH Transactions” shall mean any cash management or related services (including
the Automated Clearing House processing of electronic funds transfers through
the direct Federal Reserve Fedline system) provided by Lender or its Affiliates
for the account of any Borrower and its Affiliates.

 

“Affiliate” means as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Capital Stock, by contract, or
otherwise; provided, however, that, for purposes hereof: (a) any Person which
owns directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other members of the governing body of a
Person or 10% or more of the partnership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed to
control such Person (except for any such Person who is a member of the Great
American Group, in which case the foregoing “10%” threshold shall instead be
“40%” in all cases); (b) each director (or comparable manager) of a Person shall
be deemed to be an Affiliate of such Person; and (c) each partnership or joint
venture in which a Person is a partner or joint venturer shall be deemed to be
an Affiliate of such Person; provided, however, no Person (other than a Credit
Party or a Subsidiary of a Credit Party) who is a party to any Liquidation Sales
Agreement, or Liquidator Joint Venture Agreement (or any similar agreement or
arrangement) shall be deemed to be an “Affiliate” of a Borrower by virtue of
being a party to such agreement or arrangement.

 

- 2 -

 

 

“Agency Agreement” shall mean an Agency Agreement, entered into between a
Liquidator and a Merchant in form and substance satisfactory to Lender
(including without limitation as to compliance with all applicable Laws),
pursuant to which a Liquidator is given the right to conduct a Liquidation Sale.

 

“Agreement” shall mean this Second Amended and Restated Credit Agreement, dated
as of the date hereof, among Borrowers and Lender, including all annexes,
exhibits and schedules, as it may subsequently be amended, restated,
supplemented, modified, replaced, or refinanced.

 

“Aggregate Consideration” shall mean with respect to each Liquidation Sale
conducted by a Borrower (or through a Liquidator JV), the sum of (A) 100% of the
cash consideration payable by a Borrower (including, but not limited to, a
Borrower’s share of the consideration payable by any Liquidator JV under a
Liquidation Sales Agreement) under any Liquidation Sales Agreement (including,
without limitation, any Guaranteed Amount or Purchase Price), plus (B) the full
undrawn amount of any Letter of Credit a Borrower or a Liquidator JV, as
applicable, is required to post under the applicable Liquidation Sales Agreement
to ensure payment of any portion of the Guaranteed Amount or Purchase Price
which has not been paid in cash.

 

“Authorized Person” shall mean those Persons listed on Schedule A or any other
individual designated in writing by such Person to act on behalf of a Borrower.

 

“Auto-Extension Letter of Credit” has the meaning set forth in Annex B.

 

“Backend L/C” shall mean a Letter of Credit which Liquidator is required to have
issued for the benefit of the Merchant pursuant to a Liquidation Sales Agreement
in order to secure a final payment of the Guaranteed Amount or Purchase Price in
connection with a Liquidation Sale where the Liquidation Sales Agreement does
not require the Liquidator to pay to the Merchant a substantial portion of the
Guaranteed Amount or Purchase Price upon the closing of the transaction.

 

“Backend L/C Cash Collateral” has the meaning set forth in Annex B.

 

“Bank Product Agreements” shall mean those certain cash management service
agreements entered into from time to time by a Credit Party in connection with
any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Credit Party to Lender
or its Affiliates pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that a Credit Party is obligated to reimburse to
Lender as a result of Lender purchasing participations or executing indemnities
or reimbursement obligations with respect to the Bank Products provided to a
Credit Party pursuant to the Bank Product Agreements.

 

- 3 -

 

 

“Bank Products” means any service or facility extended to a Credit Party by
Lender or any Affiliate of Lender including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services,
(g) Hedge Agreements, or (h) Factored Receivables and other arrangements with
respect to the factoring, sale, put, or other conditional sale or transfer of
any Accounts of a Credit Party or accounts payable of a Credit Party.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code as in effect from
time to time.

 

“Base LIBO Rate” means the rate per annum, determined by Lender in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/16%), on the basis of the rates at which Dollar deposits are offered to major
banks in the London interbank market on or about 1:00 p.m. (Boston,
Massachusetts time) two Business Days prior to the commencement of the
applicable Interest Period, for a term and in amounts comparable to the Interest
Period and amount of the LIBO Rate Loan requested by a Borrower in accordance
with this Agreement, which determination shall be conclusive in the absence of
manifest error.

 

“Base Rate” shall mean, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the LIBO Rate for a one month Interest Period as in
effect on such day plus 1.00% and (c) the Federal Funds Effective Rate in effect
on such day plus 0.50%. The “Prime Rate” is a rate set by Lender based upon
various factors including Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Lender shall take effect at the opening of business on
the day specified in the public announcement of such change. “Federal Funds
Effective Rate” for any day, is the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for the day for
such transactions received by Lender from three federal funds brokers of
recognized standing selected by it. If Lender shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of Lender to obtain sufficient quotations in accordance
with the terms of the definition thereof, the Base Rate shall be determined
without regard to clause (c) of the first sentence of this paragraph until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the LIBO Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate, LIBO Rate or the Federal Funds Effective Rate, respectively.

 

- 4 -

 

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which a Borrower or any ERISA Affiliate of a Borrower has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six years.

 

“Blocked Account” shall have the meaning assigned to it in Section 2.6(e).

 

“Board of Directors” means the board of directors (or comparable managers) of a
Person or any committee thereof duly authorized to act on behalf thereof.

 

“Books” shall mean all of each Borrower’s now owned or hereafter acquired books
and records (including all of its Records indicating, summarizing, or evidencing
its assets (including the Collateral) or liabilities, all of each Borrower’s
Records relating to its business operations or financial condition, and all of
its goods or General Intangibles related to such information).

 

“Borrower” and “Borrowers” shall have the meanings given such terms in the
Preamble hereto.

 

“Borrower Equity Amount” shall mean, with respect to each Liquidation Sale, the
Aggregate Consideration to be provided for by a Borrower in respect thereto less
the aggregate Liquidation Borrowings to be made by Lender in respect thereto.

 

“Borrower Equity Percentage” shall mean, with respect to each Liquidation Sale,
the percentage ratio of the Borrower Equity Amount to the Aggregate
Consideration in respect thereto.

 

“Borrower Joinder” shall mean a joinder agreement, in form and substance
satisfactory to Lender, from a wholly-owned Subsidiary of Great American
pursuant to which such Subsidiary joins this Agreement as a Borrower.

 

“Budget” shall mean, with respect to each Liquidation Sale, the budget for such
Liquidation Sale prepared by a Borrower and delivered to Lender with the
Liquidation Loan Proposal for such Liquidation Sale, together with any
modifications thereto agreed to in writing by a Borrower and Lender, all in such
form and substance as may be reasonably acceptable to Lender.

 

“Burdale” means Burdale Financial Limited.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the Commonwealth of
Massachusetts or the State of California; except that, for any Borrower, if a
determination of a Business Day shall relate to a LIBO Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

 

“Capital Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

- 5 -

 

 

“Capital Stock” means with respect to any person, any and all shares of capital
stock, any membership, partnership or other ownership interest or any other
class of stock or equity interests, participations or other equivalents in such
Person (however designated, whether voting or non-voting, general or limited) of
such Person’s capital, whether now outstanding or issued after the Closing Date.

 

“Cash Collateralized” has the meaning set forth in Annex B, Section 9.

 

“Cash Management Account” shall have the meaning given such term in
Section 2.6(a).

 

“Cash Management Bank” shall have the meaning given such term in Section 2.6(a).

 

“Change of Control” shall mean, at any time:

 

(a)          occupation of a majority of the seats (other than vacant seats) on
the Board of Directors (or other body exercising similar management authority)
of GAG Inc. by Persons who are not Continuing Directors and were neither (i)
nominated by the Permitted Holders nor (ii) appointed by directors so nominated;

 

(b)          any Person or “group” (within the meaning of the Securities and
Exchange Act of 1934, as amended), other than a Permitted Holder, is or becomes
the beneficial owner (within the meaning of Rule 13d-3 or 13d-5 of the
Securities and Exchange Act of 1934, as amended, except that such Person or
group shall be deemed to have “beneficial ownership” of all Capital Stock that
such Person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of (i)
twenty-five percent (25%) or more (on a fully diluted basis) of the total then
outstanding Capital Stock of GAG Inc. entitled to vote for the election of
directors of GAG Inc., and (ii) Capital Stock of GAG Inc. entitled to vote for
the election of directors of GAG Inc. in an amount greater than the number of
shares of such Capital Stock beneficially owned by the Permitted Holders (or
over which the Permitted Holders have voting control);

 

(c)          GAG Inc. fails at any time to own, directly or indirectly, 100% of
the Capital Stock of Great American free and clear of all Liens (other than
Permitted Encumbrances);

 

(d)          Great American fails at any time to own, directly or indirectly,
100% of the Capital Stock of any Borrower free and clear of all Liens (other
than Permitted Encumbrances) and/or ceases to manage any Borrower’s business and
operations;

 

(e)          Permitted Holders cease to own, directly or indirectly, at least
15% of the Capital Stock of GAG Inc. having the right to vote for a majority of
the Board of Directors of GAG Inc.; and

 

- 6 -

 

 

(f)          any Permitted Holder: (i) ceases to be actively engaged in the
management and day-to-day operations and administration of any of the Credit
Parties (including, without limitation, any Borrower) or (ii) ceases to be a
Continuing Director of GAG Inc. and Great American.

 

“Charges” shall mean all federal, national, state, county, city, municipal,
local, foreign or other governmental Taxes (including Taxes owed to the Pension
Benefit Guaranty Corporation, or any successor thereto, (and the equivalent in
any other jurisdiction of a Borrower) at the time due and payable), levies,
assessments, charges, liens, claims or encumbrances upon or relating to (a) the
Collateral, (b) the Obligations, (c) the employees, payroll, income or gross
receipts of any Borrower, (d) any Borrower’s ownership or use of any properties
or other assets, or (e) any other aspect of any Borrower’s business.

 

“Closing Date” shall mean October 21, 2008.

 

“Closing Fee” shall have the meaning set forth in the Fee Letter.

 

“Code” shall mean the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the Commonwealth of Massachusetts; provided,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of Lender’s security interest in any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the Commonwealth of Massachusetts, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

“Collateral” shall mean all of any Borrower’s right, title, and interest in and
to the property covered by the Security Agreement, the Foreign Security
Documents, and the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Lender to secure the Obligations, including all of any Borrower’s rights under
and interest in all Liquidation Sales Agreements, Liquidator Joint Venture
Agreements, and amounts received by or payable to Borrower under any of the
foregoing agreements.

 

“Collateral Assignments” shall mean written instruments of assignment by a
Borrower to Lender, in form and substance satisfactory to Lender, of all of such
Borrower’s right, title, and interest to any Liquidator Joint Venture Agreements
or Liquidation Sales Agreements.

 

“Collateral Documents” shall mean the Security Agreement, the Foreign Security
Documents, the Collateral Assignments, and any and all other agreements entered
into by a Credit Party which grants Lender a Lien upon property of such Credit
Party as security for payment of the Obligations.

 

“Collections” shall mean, with respect to each Liquidation Sale, all cash,
checks, notes, drafts or other similar items of payment relating to or
constituting payments received by or payable to a Credit Party in connection
with or relating to such Liquidation Sale, including, where applicable, payments
received through credit card sales and amounts payable by the applicable
Merchant to a Credit Party with respect to returns, allowances and customer
credits.

 

- 7 -

 

 

“Collection Account” shall mean in connection with each Liquidation Sale funded
by a Liquidation Borrowing, an account at Lender, or at any other financial
institution satisfactory to Lender in its sole discretion at all times in any
jurisdiction outside the United States, in the name of Lender (when permissible
under applicable Law) designated by Lender as the “Collection Account” for such
Liquidation Sale and shall include any Master Collection Account.

 

“Continuing Directors” shall mean (a) with respect to Great American (i) any
member of the Board of Directors (or any manager of any comparable body) of
Great American who was or became a member of the Board of Directors (or a
manager of any comparable body) of Great American on the Closing Date, and
(ii) any individual who becomes a member of the Board of Directors (or a manager
of a comparable body) of Great American after the Closing Date if such
individual was appointed or nominated for election to the Board of Directors by
a majority of the members of Great American, who then constituted “Continuing
Directors”, and (b) with respect to GAG Inc., any member of the Board of
Directors of GAG Inc. who was or became a director of GAG Inc. on August 27,
2009, or becomes a member of the Board of Directors of GAG Inc. after August 27,
2009, if such individual was appointed or nominated for election to the Board of
Directors by a majority of the members constituting “Continuing Directors”.

 

“Control Agreement” shall mean an agreement, in form and substance satisfactory
to Lender, executed and delivered by a Borrower, Lender, and the applicable
securities intermediary, depository institution, or bank, which agreement is
sufficient to give Lender “control” over the subject Securities Account (as
defined in the Code), DDA or Investment Property (as defined in the Code) as
provided in the Code or other Law applicable to a Borrower.

 

“Credit Party” shall mean Borrower, GAG Inc., Great American, and/or any
Subsidiary of any of the foregoing which is or which becomes a party to any Loan
Document from time to time.

 

“Credit Suisse” shall collectively mean Credit Suisse, Cayman Islands Branch,
and CS Loan Funding LLC, and their respective successors and assigns.

 

“Daily Balance” shall mean, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

“DDA” means any checking or other demand deposit account maintained by a
Borrower.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” shall mean an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

 

- 8 -

 

 

“Default Rate” shall have the meaning assigned to it in Section 2.4(h).

 

“Disbursement Account” shall have the meaning assigned to it in Section 2.6(g).

 

“Disbursement Account Bank” shall have the meaning assigned to it in
Section 2.6(g).

 

“Dollars” and “$” means the lawful currency of the United States.

 

“Dollar Equivalent” shall mean, on any particular date, with respect to any
amount denominated in Dollars, such amount in Dollars, and with respect to any
amount denominated in currency other than Dollars, the amount (as conclusively
ascertained by Lender absent manifest error) of Dollars which could be purchased
by Lender (in accordance with its normal banking practices) in the London
foreign currency deposit market with such amount of such currency at the
Exchange Rate on such date.

 

“Effective Advance Rate” means 100% minus the percentage obtained by dividing
the Backend L/C Cash Collateral by the Guaranteed Amount.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of a Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by a Borrower or any predecessor in interest.

 

“Environmental Law” means any applicable Law now or hereafter in effect and in
each case as amended, or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment, to
the extent binding on a Borrower, relating to the environment, employee health
and safety, or Hazardous Materials, including CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 USC § 1251 et seq. the Toxic Substances Control Act,
15 USC, § 2601 et seq. the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC, § 3803 et seq.; the Oil Pollution Act of 1990, 33
USC. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act
of 1986, 42 USC. § 11001 et seq.; the Hazardous Material Transportation Act, 49
USC § 1801 et seq.; and the Occupational Safety and Health Act, 29 USC. §651 et
seq. (to the extent it regulates occupational exposure to Hazardous Materials);
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

- 9 -

 

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder, and any successor statute thereto.

 

“ERISA Affiliate” shall mean (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with a
Borrower and whose employees are aggregated with the employees of a Borrower
under IRC Section 414(o).

 

“Equity Pledge Agreement” shall mean that certain Second Amended and Restated
Pledge and Security Agreement, between Great American and Lender, dated as of
Restatement Date, as hereafter amended, modified, or amended and restated.

 

“Event of Default” shall have the meaning assigned to it in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Exchange Rate” means, with respect to any currency other than Dollars, at any
date of determination thereof, the Spot Rate of exchange for the conversion of
such currency into Dollars and with respect to Dollars, at any date of
determination thereof, the Spot Rate of exchange for the conversion of Dollars
into the applicable currency.

 

“Existing Credit Agreement” shall have the meaning given such term in the
Recitals hereto.

 

“Expense L/C” shall mean a letter of credit which a Liquidator is required to
have issued for its account pursuant to a Liquidation Sales Agreement to provide
security solely for the payment of Expenses under such Liquidation Sales
Agreement.

 

“Expenses” shall have, with respect to each Liquidation Sale, the meaning
assigned to such term or other similar terms in the relevant Liquidation Sales
Agreement for such Liquidation Sale; provided, that notwithstanding the terms of
any relevant Liquidation Sales Agreement, no amounts paid or payable to a
Borrower, Great American, or any Affiliate thereto, shall constitute Expenses
for purposes of this Agreement other than reasonable out-of-pocket expenses
actually incurred by such Borrower or Great American in the course of conducting
such Liquidation Sale without any mark up.

 

- 10 -

 

 

“Factored Receivables” shall mean any Accounts of any Credit Party which have
been factored, sold, transferred, conditionally sold or assigned by an Account
debtor of such Credit Party to Lender or an Affiliate thereof which is party to
a Bank Product Agreement with such Credit Party pursuant to a factoring
arrangement or otherwise.

 

“Fee Letter” shall mean that certain Fee Letter dated as of the Restatement Date
between Borrowers and Lender.

 

“Fees” shall mean any and all fees payable to Lender pursuant to this Agreement
or any of the other Loan Documents, including the Closing Fee, the Letter of
Credit Fees, any Work Fees, and the Success Fees, if any.

 

“Final Accounting” shall mean, with respect to each Liquidation Sale, the final
accounting with respect to amounts received by or payable to a Borrower and
amounts paid by a Borrower in connection with such Liquidation Sale and all
other related transactions, which accounting shall be prepared by a Borrower and
approved by Lender.

 

“Fiscal” means, when followed by “month” or “quarter”, the relevant fiscal
period based on Great American’s fiscal year and accounting conventions (e.g. a
reference to “April Fiscal 2008” is to the fiscal month of April of Great
American’s 2008 fiscal year). When followed by reference to a specific year, the
fiscal year which encompasses the majority of months in such fiscal year (e.g.
if Great American’s 2008 fiscal year ends in January 2008 reference to that year
would be to Great American’s “Fiscal 2008”).

 

“Foreign Credit Parties” shall mean: (i) GA Asset Advisors to the extent the UK
Credit Agreement is in effect, (ii) any other borrower party or guarantor to the
UK Credit Agreement (if it is then in effect), and (iii) any guarantor of any of
the Obligations formed under the laws of any jurisdiction other than the United
States or Canada.

 

“Foreign Security Documents” shall mean: (i) a fixed and floating debenture in
favor of Lender over all the assets of the Persons set forth in clauses (i)
through (iii) of the definition of Foreign Credit Parties, (ii) the pledge of
shares in favor of Lender granted by Great American or GA Asset Advisors, as
applicable, over all its respective shares in the Persons set forth in clauses
(i) through (iii) of the definition of Foreign Credit Parties and (iii) any
other security over the assets of any Foreign Credit Party or any Affiliate
thereof as may reasonably be required by Lender, as any of the foregoing may
subsequently be amended, restated, modified, supplemented or replaced.

 

“Funding Losses” shall have the meaning given such term in Section 2.4(j)
hereof.

 

“GA Asset Advisors” means GA Asset Advisors Limited, a limited liability company
organized under the laws of England and Wales.

 

“GA Asset Advisors Guaranty” means the Guaranty of GA Asset Advisors in favor of
Lender required to be executed by GA Asset Advisors concurrently with the
execution of the UK Credit Agreement and in form and substance satisfactory to
Lender.

 

- 11 -

 

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, consistently applied. At Lender’s
discretion, GAAP may also include, with respect to any Borrower (other than
Original Borrower) hereunder, “GAAP” in the jurisdiction of formation of such
other Borrower.

 

“GAG Inc.” shall mean Great American Group, Inc., a Delaware corporation.

 

“GAG Purchase Agreement” shall mean that certain Agreement and Plan of
Reorganization, dated as of May 14, 2009, as amended by Amendment No. 1,
Amendment No. 2, and Amendment No. 3 to the Agreement and Plan of
Reorganization, each dated as of May 29, 2009, July 8, 2009 and July 28, 2009,
respectively, by and among Alternative Asset Management Acquisition Corp., a
Delaware corporation, GAG Inc., and AAMAC Merger Sub, Inc., a newly-formed
Delaware corporation and wholly-owned subsidiary of GAG Inc., on the one hand,
and Great American, the holders of Capital Stock of Great American as of July
28, 2009, and the phantom equity holders of Great American, on the other hand.

 

“General Intangibles” shall mean all of any Borrower’s now owned or hereafter
acquired right, title, and interest with respect to “general intangibles” (as
such term is defined from time to time in the Code), and any and all supporting
obligations in respect thereof.

 

“Governmental Authority” shall mean any federal, national, foreign, state,
local, or other governmental or administrative body, instrumentality,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Great American” shall mean Great American Group, LLC, a California limited
liability company.

 

“Great American Group” shall mean a collective reference to each Credit Party,
and each of their respective Subsidiaries now in existence or hereafter formed
or acquired, including, but not limited to, the entities listed on Schedule 4.8
hereto.

 

“Great American Guaranty” shall mean the Third Amended and Restated Guaranty of
GAG Inc. and Great American, on a joint and several basis, in favor of Lender
dated as of the Restatement Date, and in form and substance satisfactory to
Lender.

 

“Guaranteed Amount” shall have, with respect to each Liquidation Sale carried
out pursuant to a Liquidation Sales Agreement, the meaning assigned to such term
or other similar terms in such agreement. It is expressly understood that prior
to the Final Accounting, the Guaranteed Amount shall refer to a Borrower’s good
faith estimate of the Guaranteed Amount to be paid under the Liquidation Sales
Agreement and that such amount shall be adjusted upon completion of the Final
Accounting and that if the actual amount required to be delivered to the
Merchant by a Borrower in respect to the Guaranteed Amount is less than the
Guaranteed Amount as listed in the applicable Liquidation Sales Agreement, such
lesser amount shall constitute the Guaranteed Amount for all purposes hereunder.

 

“Guaranty Percentage” shall have the same meaning as in the applicable
Liquidation Sales Agreement.

 

- 12 -

 

 

“Hazardous Material” shall mean (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” shall mean any and all transactions, agreements, or documents
now existing or hereafter entered into between a Credit Party or its
Subsidiaries and Wells Fargo or its Affiliates, which provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging a Credit Party’s or any of its Subsidiaries’ exposure
to fluctuations in interest or exchange rates, loan, credit exchange, security
or currency valuations or commodity prices.

 

“Honor Date” has the meaning set forth in Annex B.

 

“Indebtedness” shall mean (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of a Borrower, irrespective of whether such
obligation or liability is assumed, (e) all obligations for the deferred
purchase price of assets (other than trade debt incurred in the ordinary course
of business and repayable in accordance with customary trade practices), and (f)
any obligation guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person.

 

“Interest Period” means, with respect to each LIBO Rate Loan, a period
commencing on the date of the making of such LIBO Rate Loan and ending 1 month
thereafter; provided, however, that (a) if any Interest Period would end on a
day that is not a Business Day, such Interest Period shall be extended (subject
to clauses (c)-(e) below) to the next succeeding Business Day, (b) interest
shall accrue at the applicable rate based upon the LIBO Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (c) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (d) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 1 month after the date on which the
Interest Period began, as applicable, and (e) Borrowers may not elect an
Interest Period which will end after the Revolving Credit Termination Date.

 

- 13 -

 

 

“Insolvency Officeholder” means any liquidator, trustee in bankruptcy, receiver,
administrative receiver, administrator or similar officer.

 

“Insolvency Proceeding” means any step is taken under or in relation to, or an
arrangement or proceeding is commenced by or against any Person under any
provision of any Debtor Relief Law including, without limitation, in relation to
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, compromise, arrangement, administration, receivership,
administrative receivership, winding up, dissolution, liquidation or other
similar relief or proceeding or arrangement, or an Insolvency Officeholder is
appointed or threatened to be appointed in respect of any Person’s assets or any
other analogous step or procedure is taken in any jurisdiction.

 

“Inventory Advance” shall have the meaning assigned to it in Section 2.1(f)(i).

 

“Inventory Advance Rate” shall mean, with respect to each Liquidation Sale in
respect of Retail Inventory only, the percentage that Lender uses to calculate
the amount of the Inventory Advance, or Letter of Credit Obligations, as the
case may be, with respect to such Liquidation Sale, based on the applicable
Guaranty Percentage and Guaranteed Amount or Purchase Price Percentage and
Purchase Price, as determined pursuant to Section 2.1(f). In no case shall the
Inventory Advance Rate for any such Liquidation Sale be (i) lower than, with
respect to Liquidation Sales (or any portion thereof) conducted in the US and
Canada, seventy-seven and one half percent (77.5%) of the Guaranteed Amount or
Purchase Price, and with respect to any other jurisdiction, the rate set by
Lender in its discretion, or (ii) higher than ninety-two and one-half percent
(92.5%) of the Guaranteed Amount or Purchase Price.

 

“Inventory Borrowing Base” in respect to any Liquidation Sale shall mean the
product of (i) the Inventory Advance Rate applicable to such Liquidation Sale,
times, (ii) the Guaranteed Amount or Purchase Price as determined pursuant to
the applicable Liquidation Sales Agreement. For purposes of calculating the
Inventory Borrowing Base, except as may otherwise be agreed by Lender in its
sole discretion, any Retail Inventory that is subject to retention of title
claims shall not be included in the “Guaranteed Amount” or “Purchase Price”,
notwithstanding anything to the contrary in any Liquidation Sales Agreement or
other agreement.

 

“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide accounts arising in the
ordinary course of business consistent with past practices), purchases or other
acquisitions for consideration of Indebtedness or stock, and any other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

 

- 14 -

 

 

“Issuer Documents” means with respect to any Letter of Credit, the Notice of
Letter of Credit Request, and any other document, agreement and instrument
entered into by or  between Lender and a Borrower in favor of Lender and
relating to any such Letter of Credit.

 

“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Borrowing” has the meaning set forth in Annex B.

 

“L/C Undertaking” has the meaning set forth in Annex B.

 

“L/C Usage” means, as of any date of determination, the aggregate undrawn amount
of all outstanding Letters of Credit issued by Lender plus 100% of the amount of
outstanding time drafts accepted by an Underlying Issuer as a result of drawings
under Underlying Letters of Credit.

 

“Lender” shall mean Wells Fargo Bank, National Association, successor by merger
to Wells Fargo Retail Finance, LLC.

 

“Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by the Credit Parties under any of the
Loan Documents that are paid or incurred by Lender, (b) reasonable fees or
charges paid or incurred by Lender in connection with Lender’s transactions with
the Credit Parties, including, reasonable fees or charges for any due diligence
with respect to a proposed Liquidation Sale (including reasonable and documented
attorneys’ fees), photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, UCC
searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic Collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) reasonable costs and
expenses incurred by Lender in the disbursement of funds to or for the account
of Borrowers (by wire transfer or otherwise), (d) charges paid or incurred by
Lender resulting from the dishonor of checks, (e) reasonable costs and expenses
paid or incurred by Lender to correct any default or enforce any provision of
the Loan Documents, or in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable audit fees and expenses (and other due diligence
expenses) of Lender related to audit examinations of the Books, (g) reasonable
costs and expenses of third party claims or any other suit paid or incurred by
Lender in enforcing or defending the Loan Documents or in connection with the
transactions contemplated by the Loan Documents or Lender’s relationship with
any Credit Party, (h) Lender’s reasonable fees and expenses (including
reasonable and documented attorneys’ fees) incurred in advising, structuring,
drafting, reviewing, administering, or amending the Loan Documents, and
(i) Lender’s reasonable fees and expenses (including reasonable and documented
attorneys’ fees) incurred in terminating, enforcing (including reasonable and
documented attorneys’ fees and expenses incurred in connection with a “workout,”
a “restructuring,” or an Insolvency Proceeding concerning a Borrower or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

 

- 15 -

 

 

“Lender’s Account” shall mean an account of Lender at a branch of Lender
designated by Lender to Original Borrower in writing from time to time.

 

“Lender’s Offer” shall have the meaning given such term in Section 2.1(f)(ii)
hereof.

 

“Letters of Credit” shall mean commercial or standby letters of credit issued
for the account of a Borrower by Lender or Underlying Issuer for which Lender
has incurred Letter of Credit Obligations.

 

“Letter of Credit Expiration Date” has the meaning set forth in Annex B.

 

“Letter of Credit Fee” shall have the meaning assigned to it in Annex B.

 

“Letter of Credit Obligations” shall mean all outstanding obligations incurred
by Lender at the request of a Borrower, including, without limitation, the L/C
Usage, whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of a reimbursement agreement or guaranty by Lender
with respect to any Letter of Credit.

 

“Letter of Credit Sublimit” shall mean $100,000,000 minus the aggregate
principal amount of all outstanding loans, advances or other credit extensions
by Burdale pursuant to the UK Credit Agreement (if it is then in effect).

 

“LIBOR Deadline” has the meaning set forth in Section 2.

 

“LIBO Rate” means, for each Interest Period for each LIBO Rate Loan, the rate
per annum determined by Lender (rounded upwards, if necessary, to the next
1/16%) by dividing (a) the Base LIBO Rate for such Interest Period, by (b) 100%
minus the Reserve Percentage. The LIBO Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

“LIBO Rate Loan” means each portion of Revolving Credit Advance that bears
interest at a rate determined by reference to the LIBO Rate.

 

- 16 -

 

 

“Lien” shall mean any interest in an asset securing an obligation owed to, or a
claim by, any Person whether such interest shall be based on the common law,
statute, or contract, whether such interest shall be recorded or perfected, and
whether such interest shall be contingent upon the occurrence of some future
event or events or the existence of some future circumstance or circumstances,
including the lien or security interest arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, security
agreement, conditional sale or trust receipt, a floating charge, a fixed charge,
or from a lease, consignment, or bailment for security purposes or from a sale
of accounts receivable or chattel paper, or the interest of a lessor under a
Capital Lease or other arrangement pursuant to which any Person is entitled to
any preference or priority with respect to the property or assets of another
Person or the income or profits of such other Person and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property each of the foregoing whether consensual or
non-consensual and whether arising by way of agreement, operation of law, legal
process or otherwise.

 

“Liquidation Borrowing” shall mean the Inventory Advance, Other Assets Advance,
Sales Tax Advance, Total Expense Advance, or Letter of Credit Obligations with
respect to a Liquidation Sale, all other Revolving Credit Advances made with
respect to such Liquidation Sale, and all accrued Fees, interest and other
Obligations payable by a Borrower with respect thereto.

 

“Liquidation Loan Proposal” shall have the meaning assigned to it in
Section 2.1(f)(i).

 

“Liquidation Sale” shall mean any going out of business, liquidation or store
closing sale of a particular Merchant conducted by a Liquidator with respect to
(a) the Retail Inventory or (b) any sales or dispositions of Other Assets, in
each case pursuant to a particular Liquidation Sales Agreement.

 

“Liquidation Sales Agreements” shall mean the Agency Agreement, Purchase
Agreement or any other agreement required to conduct a Liquidation Sale entered
into by any Liquidator with respect to a Liquidation Sale, and any and all other
agreements, instruments, documents and certificates entered into in connection
therewith.

 

“Liquidator” shall mean a Borrower or a Liquidator JV, as the context requires.

 

“Liquidator JV” shall mean any joint venture between a Borrower and one or more
other professional Retail Inventory liquidators party to a Liquidator Joint
Venture Agreement.

 

“Liquidator Joint Venture Agreement” shall mean a joint venture agreement, in
form and substance satisfactory to Lender, entered into among a Borrower and one
or more other professional liquidators for the sole purpose of jointly and
collectively entering into Liquidation Sales Agreements with any Merchants and
conducting Liquidation Sales pursuant to such Liquidation Sales Agreements.

 

“Loan Account” has the meaning set forth in Section 2.9.

 

- 17 -

 

 

“Loan Documents” shall mean this Agreement, the Notes, the Collateral Documents,
the Great American Guaranty, the GA Asset Advisors Guaranty, (if it is then in
effect) the Equity Pledge Agreement, the Fee Letter, the Perfection Certificate,
the Subordination Agreement, the Solvency Certificate, the Omnibus Ratification,
each Borrower Joinder (if any), and all other agreements, instruments, documents
and certificates identified in the Schedule of Documents executed and delivered
to, or in favor of, Lender and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by any Credit Party, or any employee of
any Credit Party, and delivered to Lender in connection with this Agreement or
the transactions contemplated hereby. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to such Loan Document as the same may be
in effect at any and all times such reference becomes operative.

 

“Margin” shall mean, as of any date of determination, the Margin specified in
the defined term “Margin Pricing Grid” applicable to such Revolving Credit
Advance or other Obligation. The Margin shall adjust in accordance with the
Margin Pricing Grid as provided therein.

 

“Margin Pricing Grid” shall mean,

 

(i)          for Inventory Advances (and Sales Tax and Total Expense Advances
made in connection with any Inventory Advance) in connection with Liquidation
Sales to be conducted in the United States and Canada, the applicable percentage
amount set forth in the following grid that corresponds to the applicable
Inventory Advance Rate applied to such Inventory Advance:

 

If Inventory Advance Rate is:   Then the Margin is:       ≤ 77.5%   2.25%
>77.5%, but ≤ 82.5%   2.75% > 82.5%, but ≤ 87.5%   3.00% > 87.5%, but ≤ 92.5%  
3.25%

 

(ii)         for all Other Asset Advances (and Sales Tax and Total Expense
Advances made solely in connection with any Other Asset Advance) in connection
with Liquidation Sales to be conducted in the United States and Canada, the
Margin shall be no less than 3.25%.

 

(iii)        for all Revolving Credit Advances in connection with any
Liquidation Sale (or portion thereof) conducted in any jurisdiction other than
the United States or Canada, the Margin shall be as determined by Lender in its
sole discretion.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, financial or other condition of GAG Inc., Great
American, Original Borrower, or any other Borrower (so long as such other
Borrower is conducting a Liquidation Sale or owes Lender any Obligations with
respect to a Liquidation Sale) or all Credit Parties collectively, (b) any
Borrower’s ability, or the ability of any Liquidator JV, as applicable, to
conduct any Liquidation Sale in accordance with the applicable Liquidation Sale
Agreements, (c) any Borrower’s ability to pay and perform any of the Obligations
in accordance with the terms of this Agreement or to perform its obligations
under any Liquidator Joint Venture Agreement, (d) any Credit Party’s ability to
perform its material obligations under the Loan Documents to which it is a
party, (e) the Collateral or Lender’s Liens on the Collateral or the priority of
such Liens, (f) Lender’s ability to enforce the Obligations or realize upon the
Collateral, or (g) Lender’s rights and remedies under this Agreement and the
other Loan Documents.

 

- 18 -

 

 

“Master Collection Account” shall mean an account at Lender in the name of
Lender designated as the “Master Collection Account” into which the proceeds of
all other Collection Accounts shall be deposited pursuant to Section 2.6.

 

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 2.4(i).

 

“Merchant” shall mean a Person that, in the ordinary course of its business,
sells Retail Inventory and/or owns or sells Other Assets and, in the case of a
Liquidation Sale conducted outside the US or Canada, “Merchant” shall include
any Affiliate of a Merchant or other entity which owns Retail Inventory or Other
Assets.

 

“Net Profit Margin” shall mean, with respect to each Liquidation Sale, the sum
of (i) the sum of (a) the Proceeds of such Liquidation Sale, plus (b) the cash
proceeds of any unsold Retail Inventory or Other Assets retained or acquired by
a Borrower at the conclusion of such Liquidation Sale, minus (ii) the sum of (a)
the Guaranteed Amount or Purchase Price with respect to such Liquidation Sale,
plus (b) the Recovery Amount, if any, with respect to such Liquidation Sale,
plus (c) actual Expenses incurred by a Borrower with respect to such Liquidation
Sale (including any reimbursement obligations, expenses, fees and commissions
payable in connection with an Expense L/C or any Letter of Credit provided in
respect to unpaid portions of the Guaranteed Amount or Purchase Price), (d)
(without duplication of any amounts counted in clause “c”) interest or Letter of
Credit Fees paid to Lender with respect to the Liquidation Borrowings for such
Liquidation Sale, each as set forth in the Final Accounting, provided, however,
that, for purposes of calculating the Net Profit Margin, Expenses that a
Borrower pays to itself or an Affiliate (such as compensation of supervisory
personnel) shall be calculated based on actual amounts paid without a mark-up
for profit by itself or such Affiliate.

 

“Non-Extension Notice Date” has the meaning set forth in Annex B.

 

“Notes” shall have the meaning assigned to it in Section 2.1(i).

 

“Notice of Letter of Credit Request” shall have the meaning assigned to it in
Section 2.1(e).

 

“Notice of Revolving Credit Advance” shall have the meaning assigned to it in
Section 2.1(e).

 

- 19 -

 

 

“Obligations” shall mean (a) all Revolving Credit Advances, debts, principal,
interest (including any interest that, but for the provisions of any Debtor
Relief Law, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, Bank Product Obligations, premiums,
liabilities (including all amounts charged to Borrower’s Loan Account pursuant
hereto), obligations, fees (including, without limitation, the Work Fees, the
Success Fees, and any Letter of Credit Fees), charges, costs, and Lender
Expenses (including in respect of any fees or expenses that, but for the
provisions of the Debtor Relief Law, would have accrued), lease payments,
guaranties, covenants, indemnification obligations arising pursuant to the Loan
Documents (including, without limitation, under Section 2.11) and duties of any
kind and description owing by any Credit Party to Lender pursuant to or
evidenced by the Loan Documents to which such Credit Party is a party and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Expenses that any
Credit Party is required to pay or reimburse by the Loan Documents to which such
Credit Party is a party, by Law, or otherwise, and (b) all Bank Product
Obligations. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all amendments, changes, extensions, modifications,
renewals replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.

 

“Omnibus Ratification” shall mean the Omnibus Ratification of Loan Documents
executed by Original Borrower in favor of Lender dated as of the Restatement
Date.

 

“Organizational Documents” shall mean (a) for any corporation, the certificate
or articles of incorporation, the bylaws, the memorandum of association, any
certificate of designation or other instrument relating to the rights of
preferred shareholders or stockholders of such corporation, any shareholder
rights agreement and all applicable resolutions of the Board of Directors (or
any committee thereof) of such corporation, (b) for any partnership, the
partnership agreement and, if applicable, the certificate of limited
partnership, and (c) for any limited liability company, the operating agreement
and articles or bylaws or certificate of formation or organization or
incorporation, as applicable. “Organizational Documents” shall also include, in
all cases, all shareholder agreements, voting trusts, and similar arrangements
applicable to any Person’s Capital Stock.

 

“Original Borrower” has the meaning given such term in the Preamble hereto.

 

“Other Assets” shall mean any real property, personal property or other property
of any Merchant or Affiliate thereof, other than Retail Inventory, owned,
leased, or licensed by such Merchant or such Affiliate in the ordinary course of
its business, including, without limitation, such Merchant’s or such Affiliate’s
interest in real property leases, fixtures and equipment (including, without
limitation, Fixtures and Equipment, as such terms are defined in the Code).

 

“Other Assets Advance” shall have the meaning assigned to it in Section
2.1(f)(i).

 

“Other Assets Advance Rate” shall mean, with respect to each Liquidation Sale in
respect of Other Assets only, the percentage that Lender uses to calculate the
amount of the Other Assets Advance or Letter of Credit Obligations, as the case
may be, with respect to such Liquidation Sale, as determined pursuant to Section
2.1(f). In no case shall the Other Assets Advance Rate for any such Liquidation
Sale be higher than eighty-five percent (85.0%).

 

“Other Assets Borrowing Base” shall mean, in respect to each Liquidation Sale,
the product of (i) the Other Assets Advance Rate, times (ii) the consideration
which Borrower has agreed to pay for such Other Assets pursuant to the
applicable Liquidation Sales Agreement. For purposes of calculating the Other
Assets Borrowing Base, except as may otherwise be agreed by Lender in its sole
discretion, any Other Assets that are subject to retention of title claims shall
not be included in the value of the consideration referred to in clause (ii) of
the preceding sentence notwithstanding anything to the contrary in any
Liquidation Sales Agreement or other agreement.

 

- 20 -

 

 

“Overbid” has the meaning given such term in Section 2.1(f) hereof.

 

“Parent Working Capital Facility” shall mean a committed secured credit facility
made available by a bank or other financial institution to Great American and/or
any Affiliate or Subsidiary thereof (other than a Borrower), as borrower, for
general working capital purposes and/or any other purpose not specifically
prohibited by this Agreement.

 

“Perfection Certificate” means each perfection certificate submitted by
Borrowers to Lender with respect to Borrowers, together with Borrowers’
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Lender.

 

“Permitted Encumbrances” shall have the meaning assigned to it in Section 7.8.

 

“Permitted Holders” shall mean Harvey Yellen and Andrew Gumaer.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or Governmental Authority.

 

“Proceeds” shall have, with respect to any Liquidation Sale, the meaning
assigned to such term or other similar terms in the relevant Liquidation Sales
Agreement with respect to such Liquidation Sale and shall also include all
proceeds of Inventory, Other Assets and augmented goods paid or due to Borrower
or Merchant, and in the case of a joint venture, all amounts paid or due to a
Borrower as part of a Liquidator JV.

 

“Purchase Agreement” shall mean a Purchase Agreement or other agreement entered
into by a Borrower (or Liquidator JV) in form and substance acceptable to
Lender, pursuant to which a Borrower (or such Liquidator JV) is given the right
to purchase Retail Inventory or Other Assets and to conduct Liquidation Sales
with respect to such Retail Inventory or Other Assets.

 

“Purchase Price” shall have, with respect to each Liquidation Sale carried out
pursuant to Liquidation Sales Agreements, the meaning assigned to such term or
other similar terms in such agreements. It is expressly understood that prior to
the Final Accounting, the Purchase Price shall refer to a Borrower’s good faith
estimate of the Purchase Price to be paid under the Liquidation Sales Agreement
and that such amount shall be adjusted upon completion of the Final Accounting
and that if the actual amount required to be delivered by a Borrower in respect
to the Purchase Price is less than the Purchase Price listed in the applicable
Liquidation Sales Agreement, such lesser amount shall constitute the Purchase
Price for all purposes hereunder.

 

“Purchase Price Percentage” shall have the same meaning as in the applicable
Liquidation Sales Agreement.

 

- 21 -

 

 

“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

 

“Recovery Amount” shall have, with respect to each Liquidation Sale providing
for a contingent additional, non-guaranteed payment to the applicable Merchant
or, in the case of any Liquidation Sales outside the US and Canada, an Affiliate
of the Merchant, based upon the total amount of the Proceeds of such Liquidation
Sale, the meaning assigned to such term or other similar terms in the
Liquidation Sales Agreements for such Liquidation Sale.

 

“Release” shall mean any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Relevant Jurisdiction” means, in relation to a Borrower, GAG Inc. or Great
American:

 

(a)its jurisdiction of incorporation;

 

(b)any jurisdiction where any asset subject to or intended to be subject to the
Collateral Documents entered into by it is situated;

 

(c)any jurisdiction where it conducts its business; and

 

(d)the jurisdiction whose laws govern the perfection of any Lien granted by the
Collateral Documents entered into by it.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

 

“Reserve Percentage” means, on any day, for Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of Lender, but so long as Lender is not required
or directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.

 

“Restatement Date” shall mean the Business Day on which the conditions precedent
set forth in Section 3.1 have been satisfied, in Lender’s sole discretion, or
waived in writing by Lender.

 

- 22 -

 

 

“Restricted Payment” means (i) any cash dividend or other cash distribution or
payment, direct or indirect, on or on account of any Capital Stock of a Borrower
now or hereafter outstanding; (ii) any dividend or other distribution in respect
of, or redemption, purchase or other acquisition, direct or indirect, of any
Capital Stock of a Borrower now or hereafter outstanding or of any warrants,
options or rights to purchase any such Capital Stock (including, without
limitation, the repurchase of any such stock or membership interest, warrant,
option or right or any refund of the purchase price thereof in connection with
the exercise by the holder thereof of any right of rescission or similar
remedies with respect thereto); (iii) any direct salary, non-salary managerial
fees, fee (consulting, management or other), fringe benefit, allowance or other
expense directly or indirectly paid or payable by a Borrower (as compensation or
otherwise) to any shareholder, member, manager, or Affiliate of a Borrower
(other than to an employee or consultant to a Borrower and to the extent of such
employee’s or consultant’s compensation; provided that the terms of such
compensation are approved by a Borrower’s Board of Directors or comparable
body); and (iv) meeting fees, travel and expense reimbursement and clothing
allowance payable to the managers of a Borrower or any partner, shareholder or
Affiliate thereof.

 

“Restricted Subsidiary” means, as to any Borrower, any direct or indirect
Subsidiary of such Borrower and, as to Great American and GAG Inc., any Borrower
and any other direct or indirect Subsidiary party to or otherwise receiving any
Collections or other Proceeds of any Liquidation Sale.

 

“Retail Inventory” shall mean goods that are held by a Merchant or, in the case
of a Liquidation Sale outside the US and Canada, an Affiliate of the Merchant
for sale in the ordinary course of its business and that are suitable for sale
at retail.

 

“Revolving Credit Advance” shall have the meaning assigned to it in
Section 2.1(a).

 

“Revolving Credit Termination Date” shall mean the earliest of (i) July 15,
2018, and (ii) the date of termination pursuant to Section 9.2 of Lender’s
agreement to consider, in its sole discretion and with no obligation, to make
additional Revolving Credit Advances and/or incur Letter of Credit Obligations
or permit existing Revolving Credit Advances to remain outstanding.

 

“Revolving Loan” shall mean, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding at such time plus (ii) the aggregate
Letter of Credit Obligations incurred on behalf of any Borrower outstanding at
such time.

 

“Revolving Loan Ceiling” shall mean the amount equal to One Hundred Million
Dollars ($100,000,000) minus the aggregate principal amount of all outstanding
loans, advances or other credit extensions by Burdale pursuant to the UK Credit
Agreement (if it is then in effect).

 

“Sales Tax Advance” shall have the meaning given such term in Section 2.1(g)
hereof.

 

- 23 -

 

 

“Sales Tax Receipts” shall mean the portion of Collections received in the
Blocked Accounts on account of sales, VAT, excise and gross receipts Taxes
payable to any taxing authorities having jurisdiction.

 

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Loan Documents and the transactions
contemplated thereunder, substantially in the form of Annex A to this Agreement.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, between Original Borrower and Lender, as ratified and affirmed by the
Omnibus Ratification and as it may subsequently be amended, restated, modified,
supplemented, or replaced.

 

“Solvency Certificate” means a certificate signed by an Authorized Person of
Borrowers and Great American, dated as of the Closing Date, demonstrating the
Solvency of Borrowers and Great American.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and is able to pay
its debts as they become due; (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital; (e) no
Insolvency Proceeding has occurred; and (f) no unsatisfied writ of execution is
outstanding. The amount of contingent liabilities (such as litigation,
guarantees and pension plan liabilities) at any time shall be computed as the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can be reasonably be expected to become an actual or
matured liability.

 

“Spot Rate” means, for a currency, the rate quoted by Lender as the spot rate
for the purchase by Lender of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that Lender may obtain such spot rate from another
financial institution designated by Lender if Lender does not have as of the
date of determination a spot buying rate for any such currency.

 

“Subordination Agreement” means a subordination agreement between Lender and
Burdale, in form and substance satisfactory to Lender, the execution and
delivery of which shall be a condition concurrent to the effectiveness of the UK
Credit Agreement.

 

- 24 -

 



 



“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Capital
Stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person and/or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of fifty percent (50%) or more of such
Capital Stock whether by proxy, agreement, operation of Law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.

 

“Success Fee” shall mean, with respect to each Liquidation Sale, an amount equal
to the product of (i) the Net Profit Margin for such Liquidation Sale,
multiplied by (ii) the Success Fee Percentage for such Liquidation Sale.

 

“Success Fee Percentage” shall mean: (i) with respect to each Liquidation Sale
(or portion thereof) of Retail Inventory conducted in the United States and
Canada, the percentage determined by the applicable Inventory Advance Rate for
any Liquidation Borrowing made in connection with such Liquidation Sale in
accordance with the column titled “Success Fee Percentage” in the grid below;
(ii) with respect to each Liquidation Sale (or portion thereof) of Other Assets
conducted in the United States and Canada, no less than twenty percent (20%);
(iii) with respect to each Liquidation Sale (or portion thereof) in connection
with which a Backend L/C has been issued, the percentage determined by the
applicable Effective Advance Rate for any Liquidation Borrowing made in
connection with such Liquidation Sale in accordance with the column titled
“Success Fee Percentage” in the grid below; and (iv) with respect to any other
Liquidation Sale in any other jurisdiction, the percentage determined by Lender
in its discretion.

 



Inventory Advance
Rate/Effective Advance Rate   Success Fee Percentage       0%   0% Greater than
0, but ≤ 77.5%   5.0% >77.5%, but ≤ 82.5%   10.0% > 82.5%, but ≤ 87.5%   15.0% >
87.5%   20.0%



  

“Taxes” shall mean taxes, duties, fees, premiums, assessments, levies, tariffs
and any other charges whatsoever imposed, assessed, reassessed or collected by
any Governmental Authority, including all fines, penalties, interest, additions
to tax, installments on account of taxes, or other additional amounts imposed,
assessed or collected by any Governmental Authority in respect thereof,
excluding taxes imposed on or measured by the net income of Lender by the
jurisdictions under the laws of which Lender is organized or any political
subdivision thereof.

 

- 25 -

 

  

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

 

“Tax Payment” means either the increase in a payment made by a Borrower to
Lender under Section 2.13(a) or a payment under Section 2.13(d).

 

“Tax Returns” shall mean all returns, elections, filings, forms, and any other
documents (whether in electronic, tangible, or any other form whatsoever) made,
prepared or filed, or to be made, prepared or filed in respect of Taxes under
applicable law.

 

“Termination Date” shall mean the date on which all Revolving Loans have been
indefeasibly repaid in full and all other Obligations under this Agreement and
the other Loan Documents have been completely discharged, and all Letter of
Credit Obligations have been cash collateralized, cancelled or backed by
stand-by letters of credit in accordance with Annex B, and Borrower shall not
have any further right to request to borrow any monies under this Agreement.

 

“Total Expense Advance” shall have the meaning assigned to such term in
Section 2.1(h).

 

“UK Credit Agreement” means a credit agreement or similar agreement between GA
Asset Advisors and Burdale in form and substance satisfactory to Lender.

 

“Underlying Issuer” shall mean a Person (other than Lender or a Borrower) which
is the beneficiary of an L/C Undertaking and which has issued a letter of credit
at the request of Lender for the benefit of a Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“Unreimbursed Amount” has the meaning set forth in Annex B.

 

“Unfunded Pension Liability” shall mean, at any time, the aggregate amount, if
any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
ERISA Affiliate of a Borrower as a result of such transaction.

 

“United States” or “US” shall mean the United States of America.

 

“Work Fee” shall mean a fee in the amount of $25,000 payable to Lender pursuant
to, and upon occurrence of the events described in, Section 2.5(d).

 

- 26 -

 

  

1.2         Certain Matters of Construction.

 

(a)          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto.

 

(b)          All other undefined terms contained in any of the Loan Documents
shall, unless the context indicates otherwise, have the meanings provided for by
the Code to the extent the same are used or defined therein. Unless otherwise
specified, reference in this Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
this Agreement. The words “herein,” “hereof’ and “hereunder” and other words of
similar import refer to this Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in this Agreement or any such Annex, Exhibit or Schedule. All
of the Annexes, Schedules and Exhibits attached to this Agreement shall be
deemed incorporated herein by reference.

 

(c)          Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”.
References to Persons shall include their respective successors and assigns (to
the extent and only to the extent permitted by the Loan Documents) or, in the
case of governmental Persons, Persons succeeding to the relevant functions of
such Persons; and all references to statutes and related regulations shall
include any amendments of the same and any successor statutes and regulations.
Whenever any provision in any Loan Document refers to the knowledge (or an
analogous phrase) of a Borrower, such words are intended to signify that the
officers of such Borrower have actual knowledge or awareness of a particular
fact or circumstance or that such officers of such Borrower, if they had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance. Any reference in this Agreement or in the other Loan Documents to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). Any requirement of a writing contained herein or
in the other Loan Documents shall be satisfied by the transmission of a Record
and any Record transmitted shall constitute a representation and warranty as to
the accuracy and completeness of the information contained therein.

 

- 27 -

 



 

2.          AMOUNT AND TERMS OF CREDIT

 

2.1         Advances and Letters of Credit.

 

(a)          Subject to the terms and conditions hereof, Lender may, in its sole
discretion and with no obligation to do so, from time to time, at Lender’s
option, until the Revolving Credit Termination Date, (i) make available advances
in Dollars (each, a “Revolving Credit Advance”) to or for the benefit of a
Borrower as provided for in this Section 2.1, and (ii) incur Letter of Credit
Obligations in Dollars (except as otherwise agreed by Lender or Issuing Bank) in
respect of a Borrower as provided for in Annex B and this Section 2.1. Lender
will disburse Revolving Credit Advances to each Borrower by depositing the
amount of each such Revolving Credit Advance to the applicable Borrower’s
Disbursement Account pursuant to Section 2.10 hereof. The aggregate amount
outstanding of Revolving Credit Advances and Letter of Credit Obligations shall
not exceed at any one time the Revolving Loan Ceiling.

 

(b)          Revolving Credit Advances and Letters of Credit (other than Backend
L/Cs) issued with respect to any Liquidation Sale of Inventory shall not exceed
the applicable Inventory Borrowing Base. Revolving Credit Advances and Letters
of Credit (other than Backend L/Cs) issued with respect to any Liquidation Sales
of Other Assets shall not exceed the applicable Other Assets Borrowing Base.

 

(c)          Until the Revolving Credit Termination Date, a Borrower may from
time to time request to borrow, repay and request to reborrow under this Section
2.1.

 

(d)          All amounts borrowed pursuant to this Section, together with all
other Obligations, shall be due and payable (or in the case of any Letters of
Credit, shall terminate) on the earlier of the maturity date therefor pursuant
to Section 2.3 or the Revolving Credit Termination Date; provided, however, that
Lender or any of its Affiliates may determine, in their sole and absolute
discretion and with no obligation so to do, to extend the termination or
maturity date for any Bank Product Obligations beyond the Revolving Credit
Termination Date subject to Borrowers’ (or their Affiliate’s, as the case may
be) satisfaction of any conditions therefor required by Lender or its Affiliate.

 

(e)          A Borrower’s request for Revolving Credit Advances or Letters of
Credit shall be made by irrevocable written notice by an Authorized Person of
such Borrower to the representative of Lender identified on Schedule 2.1 at the
address specified thereon. Those notices without limiting the applicable
Borrower’s agreement to deliver a Liquidation Loan Proposal pursuant to Section
2.1(f), must be actually received by Lender no later than (1) 1:00 p.m. (Boston,
Massachusetts time) three (3) Business Days prior to the proposed date of any
Inventory Advance or Other Asset Advances; (2) 1:00 p.m. (Boston, Massachusetts
time) on the Business Day on which a proposed Sales Tax or Total Expense Advance
is requested; and (3) with respect to Letter of Credit Obligations, 1:00 p.m.
(Boston, Massachusetts time) on the date which is at least two (2) Business Days
prior to the proposed issuance date and subject to the terms and conditions
governing Letters of Credit forth in Annex B attached hereto. Each such notice
(a “Notice of Revolving Credit Advance” or “Notice of Letter of Credit Request,”
as the case may be) must be given in writing (by telecopy or overnight courier).
Any Notice of Revolving Credit Advance or Notice of Letter of Credit Request
must be substantially in the form of Exhibit 2.1-1 or Exhibit 2.1-2, as
applicable, and shall include the information required in such Exhibit and such
other information as may be required by Lender. Any Notice of Letter of Credit
Request must include the information described in Annex B and such other
information as may be required by Lender. In addition, a Notice of Letter of
Credit Request shall be accompanied by the form of the Letter of Credit (which
shall be acceptable to Lender) to be guaranteed. Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by a Borrower
and approvals by Lender may be made and transmitted pursuant to electronic codes
and security measures mutually agreed upon and established by and between
Borrowers and Lender.

 

- 28 -

 

  

(f)        Inventory Advances, Other Assets Advances, and Letters of Credit.

 

(i)          Subject to Section 6.15, if a Borrower proposes to enter into
Liquidation Sales Agreements with respect to any proposed Liquidation Sale, such
Borrower may propose (or shall propose if required to do so under Section 6.15)
that Lender agree to make a Revolving Credit Advance to such Borrower or incur
Letter of Credit Obligations for such Borrower’s account with respect to the
Retail Inventory (Revolving Credit Advances made with respect to Retail
Inventory (in whole or in part) are referred to as “Inventory Advances”) or
Other Assets (Revolving Credit Advances made solely with respect to Other Assets
are referred to herein as “Other Assets Advances”) that are proposed to be sold
through such Liquidation Sale. Each such proposal (a “Liquidation Loan
Proposal”) shall (A) be signed by an Authorized Person, (B) be substantially in
the form of Exhibit 2.1(a)(i) attached hereto and accompanied by all of the
documents and information described on Schedule 2.1(a)(i), together with copies
of any court orders for any Merchant party to an Insolvency Proceeding, (C)
involve a proposed Inventory Advance, Other Asset Advance, or Letter of Credit
in a minimum amount reasonably determined by such Borrower and agreed to by
Lender in its sole discretion, and (D) be sent so that it is actually received
by Lender no later than 1:00 p.m. (Boston, Massachusetts time) on the fifth
(5th) Business Day prior to the date of the proposed Inventory Advance, Other
Assets Advance, or incurrence of the Letter of Credit Obligations.

 

(ii)         Within: (i) three (3) Business Days after Lender’s receipt of a
Liquidation Loan Proposal in the US and Canada only and (ii) within five (5)
Business Days after Lender’s receipt of a Liquidation Loan Proposal in any other
jurisdiction, Lender will notify such Borrower in writing (such notice, a
“Lender’s Offer”), which notice may be substantially in the form of Exhibit
2.1(a)(ii) or such other form as Lender may elect, whether Lender:

 

(A)would be willing to make Revolving Credit Advance or incur Letter of Credit
Obligations on the terms proposed by such Borrower in which case such Borrower
shall be obligated to timely submit a Notice of Revolving Credit Advance or a
Notice of Letter of Credit Request pursuant to Section 2.1(e),

 

(B)is not willing to make any Revolving Credit Advance or incur any Letter of
Credit Obligations with respect to such Liquidation Sale, or

 

(C)would be willing to make a Revolving Credit Advance or incur Letter of Credit
Obligations with respect to the proposed Liquidation Sale, but only at a
specified Inventory Advance Rate or Other Assets Advance Rate that is different
from that proposed by Borrower and/or with such other modifications specified in
such notice.

 

- 29 -

 

  

Lender shall have sole discretion to decide whether or not to agree to any
Liquidation Loan Proposal or to propose an alternative Inventory Advance Rate or
Other Assets Advance Rate for the proposed Liquidation Sale. Lender shall not
have any obligation to make a Revolving Credit Advance or incur Letter of Credit
Obligations unless Lender actually receives, within two (2) Business Days after
a Borrower’s receipt of a notice from Lender described in clauses (A) or (C) of
the immediately preceding sentence, written notice from such Borrower of such
Borrower’s intention to request disbursement of such Revolving Credit Advance or
incurrence of such Letter of Credit Obligations on the terms set forth in such
notice from Lender; provided, however, that if Lender has agreed to make a
Revolving Credit Advance or incur Letter of Credit Obligations on the terms
proposed by a Borrower in the applicable Liquidation Loan Proposal, such
Borrower shall apply for such Revolving Credit Advance or Letter of Credit on
such terms (unless subsequently otherwise agreed by Lender in writing). In the
event that, as a result of competitive bidding or otherwise, a Borrower elects
to increase the Guaranteed Amount or Purchase Price (an “Overbid”) it is willing
to pay under a Liquidation Sales Agreement for which it has provided to Lender a
Liquidation Loan Proposal under Section 2.1(f)(i) prior to or after Lender’s
sending a notice under Section 2.1(f)(ii), such Borrower shall promptly provide
Lender with written notice of such increase, together with a modified
Liquidation Loan Proposal, and Lender shall have the option, in its absolute
discretion, to determine whether to fund any portion of such increase, to reduce
the Inventory Advance Rate or Other Assets Advance Rate in respect to such
higher Guaranteed Amount or Purchase Price, or to make a Revolving Credit
Advance or issue a Letter of Credit only in accordance with the original terms
proposed by Lender prior to such increase. Lender shall not be required, without
its consent, to increase the aggregate amount of any Revolving Credit Advances
or Letters of Credit agreed to by Lender in Lender’s Offer as a consequence of
any Overbid.

 

(iii)        The amount of the Revolving Credit Advance and/or the Letter of
Credit Obligations (other than with respect to any Backend L/C) with respect to
each Liquidation Sale shall: (x) be calculated based upon the applicable
Inventory Advance Rate or Other Assets Advance Rate and the actual Guaranteed
Amount or Purchase Price as determined pursuant to the applicable Liquidation
Sales Agreement (or, if the actual amount required to be delivered to the
Merchant by a Borrower with respect to the Guaranteed Amount or Purchase Price
is less than such Guaranteed Amount or Purchase Price, such lesser amount) and
(y) in the aggregate, not exceed at any time the applicable Inventory Borrowing
Base or Other Assets Borrowing Base, as the case may be. Subject to the terms
and conditions of this Agreement, the Revolving Credit Advance and the
applicable Letter of Credit Obligations may be incurred simultaneously with such
advance, shall be disbursed as a single advance; provided, however, that in the
event the Liquidation Sales Agreements require an initial payment by a Borrower
to the Merchant before the completion of a final inventory count, the Revolving
Credit Advance may be disbursed in two or separate advances with the first
portion of the Revolving Credit Advance being calculated based upon the
applicable Inventory Advance Rate or Other Assets Advance Rate and the amount of
such required initial payment and the second portion, if any, of the Revolving
Credit Advance being determined and made based on the actual Guaranteed Amount
or Purchase Price as determined by the final inventory count and, if necessary,
the amount of such subsequent Revolving Credit Advance being increased in
correspondence with reductions to the related Letter of Credit Obligations.

 

- 30 -

 

 

(g)          Sales Tax Advances. To the extent that Lender has received
Collections with respect to a Liquidation Sale, which Collections include Sales
Tax Receipts, Lender shall make, subject to the terms and conditions hereof
(including, without limitation, Section 3.3) Revolving Credit Advances equal to
the amount of such Sales Tax Receipts (each, a “Sales Tax Advance”), as and when
a Borrower is required to pay such amounts to the applicable Merchant or taxing
authority, to enable a Borrower to forward such amounts to such Merchant or
taxing authority in accordance with the terms of the applicable Liquidation
Sales Agreement. A Borrower’s Notice of Revolving Credit Advance shall include
documentation satisfactory to Lender evidencing the amount of such Sales Tax
Receipts.

 

(h)          Total Expense Advances. With respect to each Liquidation Sale,
Lender shall, subject to the terms and conditions hereof (including, without
limitation, Section 3.3), make Revolving Credit Advances to enable a Borrower to
pay Expenses to the Merchant or any third party entitled to receive such payment
in accordance with the terms of the applicable Liquidation Sales Agreement, as
and when a Borrower is required to pay such amounts. With respect to each
Liquidation Sale, Lender shall make such Revolving Credit Advances in an
aggregate amount not to exceed the lesser of (i) the actual Expenses of such
Liquidation Sale, and (ii) an amount equal to one hundred and three percent
(103%) of the amount for aggregate Expenses shown on the Budget for such
Liquidation Sale (the “Total Expense Advance”) for an average two (2) week
period; provided, that the Total Expense Advance may exceed one hundred and
three percent (103%) of the amount for aggregate Expenses shown on the Budget
for such Liquidation Sale for an average two (2) week period to the extent that
a Borrower either provides Lender with evidence reasonably satisfactory to
Lender that such excess was not caused by a deviation from the plan for such
Liquidation Sale as set forth in the documents and information furnished to
Lender with the Liquidation Loan Proposal for such Liquidation Sale, or to the
extent that such excess is caused by a deviation for which Lender has given its
prior written consent. A Borrower’s Notice of Revolving Credit Advance shall
include documentation satisfactory to Lender evidencing the amount of Expenses.
If specified in the Liquidation Loan Proposal for such Liquidation Sale, Lender
will incur Letter of Credit Obligations with respect to a portion of the
anticipated Expenses of such Liquidation Sale; provided, that in such case
Lender will not be obligated to make Revolving Credit Advances with respect to
Expenses of such Liquidation Sale unless Lender is satisfied that the aggregate
amount of such Revolving Credit Advances and the amount of such Letter of Credit
Obligations that Lender reasonably anticipates may ultimately be drawn upon does
not exceed the Total Expense Advance.

 

(i)          Notes. Borrowers shall execute and deliver to Lender one or more
notes in the aggregate principal amount of the Revolving Loan Ceiling
substantially in the form of Exhibit 2.1(i) (collectively, the “Notes”). Each
Note shall represent the joint and several obligation of Borrowers to pay the
amount of the applicable outstanding Revolving Credit Advance or Letter of
Credit Obligation, as well as all other Revolving Credit Advances and Letter of
Credit Obligations, together with interest thereon as prescribed in Section 2.4.
Notwithstanding any provision of any of the Notes, the entire unpaid balance of
the Revolving Loan and all of the Notes, and all other non-contingent
Obligations, shall be immediately due and payable in full in immediately
available funds on the Revolving Credit Termination Date.

 

- 31 -

 

  

(j)          Reliance on Notices. Lender shall be entitled to rely upon, and
shall be fully protected in relying upon, any Notice of Revolving Credit
Advance, Notice of Letter of Credit Request, Liquidation Loan Proposal or
similar notice believed by Lender to be signed by any Authorized Person of a
Borrower. Lender may assume that each Person executing and delivering such a
notice was duly authorized.

 

2.2         Use of Proceeds. Borrowers shall use the proceeds of each
Liquidation Borrowing solely for the purpose of making payments with respect to
the Guaranteed Amount or Purchase Price, Expenses, Sales Tax Receipts, or the
Recovery Amount, if any, with respect to the associated Liquidation Sale, as and
when Borrowers are required to pay such amounts in accordance with the terms of
the applicable Liquidation Sales Agreements.

 

2.3         Maturity of Advances. With respect to Revolving Credit Advances or
Letters of Credit made or issued in any given Liquidation Sale, each such
Revolving Credit Advance shall be due and payable in full, and each Letter of
Credit shall have an expiry date no later than, the earlier of (i) 180 days
after the date of the first Revolving Credit Advance made or Letter of Credit
issued with respect to such Liquidation Sale, or (ii) twenty one (21) days after
the last day of the sale term as stated in the applicable Liquidation Sale
Agreement.

 

2.4         Interest and Letter of Credit Fees.

 

(a)          Borrowers may only request Revolving Advances with an interest rate
determined by reference to the LIBO Rate plus the applicable Margin.

 

(b)          Accrued and unpaid interest on Revolving Credit Advances shall be
payable (i) on the first day of each calendar month after the Closing Date; (ii)
upon the occurrence of an Event of Default in consequence of which Lender elects
to accelerate the maturity of all or any portion of the Obligations, and (iii)
upon termination of this Agreement pursuant to the terms hereof. At any time
that an Event of Default has occurred and is continuing, Lender shall have the
option to convert the interest rate on all outstanding LIBO Rate Loans to a rate
equal to the Base Rate plus the applicable Margin. In the event that Lender
exercises such right of conversion, Borrowers shall jointly and severally
indemnify, defend, and hold Lender and its Indemnified Persons harmless against
any and all Funding Losses resulting from such conversion in accordance with
Section 2.4(j).

 

(c)          Borrowers shall pay interest to Lender on the Daily Balance of the
aggregate outstanding principal amount of all Revolving Credit Advances at a per
annum rate equal to the sum of (i) the Base Rate or LIBO Rate, as applicable to
such Revolving Credit Advances, plus (ii) the applicable Margin. All other
Obligations shall bear interest at a per annum rate equal to the Base Rate plus
the Margin then applicable to Other Asset Advances.

 

(d)          As to each outstanding Letter of Credit, Borrowers shall pay Lender
a Letter of Credit Fee (in addition to the charges, commissions, fees, and costs
set forth in Annex B attached hereto) which shall accrue at the applicable rate
set forth in Annex B attached hereto multiplied by the maximum amount available
to be drawn under the applicable Letter of Credit.

 

- 32 -

 

 

(e)          Letter of Credit Fees and all other Fees (except the Closing Fee
which shall be payable in accordance with the Fee Letter) payable hereunder
shall be due and payable, in arrears, on the first day of each month at any time
that Obligations are outstanding. Each Borrower hereby authorizes Lender, from
time to time, without prior notice to any Borrower, to charge interest and fees,
all Lender Expenses (as and when incurred), Fees, and all other payments as and
when due and payable under any Loan Document (including any amounts due and
payable to Lender or its Affiliates in respect of Bank Products) to Borrowers’
Loan Account, which amounts thereafter shall constitute Revolving Credit
Advances hereunder and shall accrue interest at the Base Rate plus the Margin
applicable for Revolving Credit Advances with an Inventory Advance Rate of 92.5%
hereunder. Any interest not paid when due shall be compounded by being charged
to Borrowers’ Loan Account and shall thereafter constitute Revolving Credit
Advances hereunder and shall accrue interest at the Base Rate plus the Margin
applicable for Inventory Advances with an Inventory Advance Rate of 92.5%
hereunder. Lender shall provide Borrowers with copies of invoices it receives in
respect to Lender Expenses upon request.

 

(f)          If any payment on any Revolving Credit Advances becomes due and
payable on a day other than a Business Day, subject with respect to LIBO Rate
Loans to clauses (c)-(e) of the definition of Interest Period, the maturity
thereof will be extended to the next succeeding Business Day and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

 

(g)          All computations of interest shall be made by Lender on the basis
of a three hundred and sixty (360) day year, in each case for the actual number
of days occurring in the period for which such interest is payable. Each
determination by Lender of an interest rate hereunder shall be conclusive,
absent manifest error. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

(h)          So long as any Event of Default shall have occurred and be
continuing, and at the election of Lender after written notice from Lender to
Borrowers, the interest rates and the Letter of Credit Fees applicable to each
of the Revolving Credit Advances, Letters of Credit, and other Obligations shall
be increased by two percent (2%) per annum above the rates of interest or the
Letter of Credit Fees otherwise applicable hereunder (“Default Rate”), and all
outstanding Obligations shall bear interest at the Default Rate applicable to
such Obligations. Interest and Letter of Credit Fees at the Default Rate shall
accrue from the initial date of such Event of Default until that Event of
Default is cured or waived and shall be payable upon demand.

 

- 33 -

 

 

(i)          Notwithstanding anything to the contrary set forth in this Section
2.4, if a court of competent jurisdiction determines in a final order that the
rate of interest payable hereunder exceeds the highest rate of interest
permissible under Law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, that if at any time thereafter
the rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Lender is equal to the total
interest which would have been received had the interest rate payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Agreement. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
Sections 2.4(a) through (e) above, unless and until the rate of interest again
exceeds the Maximum Lawful Rate, and at that time this paragraph shall again
apply. In no event shall the total interest received by Lender pursuant to the
terms hereof exceed the amount which Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate. If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made. If, notwithstanding the provisions of this Section 2.4(i),
a court of competent jurisdiction shall finally determine that Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Lender shall,
to the extent permitted by applicable Law, promptly apply such excess in the
order specified in Section 2.8 and thereafter shall refund any excess to
Borrowers or as a court of competent jurisdiction may otherwise order.

 

(j)          In connection with each LIBO Rate Loan, Borrowers shall jointly and
severally indemnify, defend, and hold Lender harmless against any loss, cost, or
expense incurred by Lender as a result of (a) the payment of any principal of
any LIBO Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBO Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBO Rate
Loan on the date specified in any Notice of Revolving Credit Advance delivered
pursuant hereto (such losses, costs, and expenses, collectively, “Funding
Losses”). Funding Losses shall, with respect to Lender, be deemed to equal the
amount reasonably determined by Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such LIBO
Rate Loan had such event not occurred, at the LIBO Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Lender would be
offered were it to be offered, at the commencement of such period, Dollar
deposits of a comparable amount and period in the London interbank market. A
certificate of Lender delivered to Borrower setting forth any amount or amounts
that Lender is entitled to receive pursuant to this Section shall be conclusive
absent manifest error.

 

(k)          A Borrower may prepay LIBO Rate Loans at any time; provided,
however, that in the event that LIBO Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Lender of
Proceeds in accordance with Section 2.8 or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrowers shall jointly and
severally indemnify, defend, and hold Lender and its Indemnified Persons
harmless against any and all Funding Losses in accordance with Section 2.4(j).

 



- 34 -

 

 

(l)        The following provisions shall apply to each LIBOR Loan:

 

(i)          The LIBO Rate may be adjusted by Lender on a prospective basis to
take into account any additional or increased costs to Lender of maintaining or
obtaining any eurodollar deposits or increased costs due to changes in
applicable Law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBO
Rate. In any such event, Lender shall give Borrowers notice of such a
determination and adjustment and, upon its receipt of such notice from Lender,
Borrowers may, by notice to Lender (y) require Lender to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBO Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBO Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.4(j) above).

 

(ii)         In the event that any change in market conditions or any Law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Lender, make it unlawful or impractical for Lender to fund
or maintain LIBO Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBO Rate, Lender shall give notice of
such changed circumstances to Borrowers and in the case of any LIBO Rate Loans
that are outstanding, the date specified in Lender’s notice shall be deemed to
be the last day of the Interest Period of such LIBO Rate Loans, and interest
upon the LIBO Rate Loans shall accrue interest at a rate equal to the Base Rate
plus the applicable Margin.

 

(iii)        Anything to the contrary contained herein notwithstanding, Lender
is not required actually to acquire eurodollar deposits to fund or otherwise
match fund any Obligation as to which interest accrues at the LIBO Rate. The
provisions of this clause shall apply as if Lender had match funded any
Obligation as to which interest is accruing at the LIBO Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBO Rate
Loans.

 

2.5         Fees. Borrowers shall pay to Lender all Lender Expenses, including,
but not limited to, the following fees and charges, which fees and charges shall
be non-refundable when paid (irrespective of whether this Agreement is
terminated thereafter):

  

(a)        Closing Fee. Borrowers shall pay Lender the Closing Fee in accordance
with the Fee Letter.

 

(b)        Success Fee. Upon completion of the Final Accounting with respect to
any Liquidation Sale, Borrowers shall pay to Lender the Success Fee, if any,
with respect to such Liquidation Sale. To the extent that Lender has received
and is still holding payments with respect to such Liquidation Sale after all
other Obligations with respect to such Liquidation Sale have been paid in full,
Lender may apply the amount of payments against any Success Fee with respect to
such Liquidation Sale.

 



- 35 -

 

 

(c)        Audit, Appraisal, and Valuation Charges. For the separate account of
Lender, Borrowers shall pay all audit, appraisal, and valuation fees plus
out-of-pocket expenses, for each audit, appraisal, and valuation of the
Collateral performed by or at the request of Lender, or the actual charges paid
or incurred by Lender if it elects to employ the services of one or more third
Persons to perform financial audits of any Borrower, to appraise the Collateral,
or any portion thereof, or to assess any Borrower’s business valuation.

 

(d)        Work Fee.         In the event that a Borrower has submitted a
Liquidation Loan Proposal to Lender pursuant to Section 2.1(f) and Lender has
committed pursuant to Section 2.1(f)(ii) to make a Revolving Credit Advance or
incur Letter of Credit Obligations on the terms set forth in such Liquidation
Loan Proposal (or on other terms proposed by Lender and accepted by such
Borrower) and such Borrower (or any Liquidator JV, as applicable) thereafter
enters into a Liquidation Sales Agreement but such Borrower, Great American or
GAG Inc. elects to fund its (or any of its Affiliates’) obligations (or its pro
rata share of the obligations of any Liquidator JV, as applicable) under such
Liquidation Sales Agreement without such Revolving Credit Advance or Letter of
Credit, then, without waiving any Default or Event of Default which may result
(including, without limitation, as a result of any breach of Section 6.15) from
such Borrower’s election or any of Lender’s rights or remedies against such
Borrower under the Loan Documents or applicable Law (all of which Lender hereby
expressly reserves), Borrower shall pay the Work Fee to Lender, which Work Fee
shall be deemed fully earned and payable upon the occurrence of such events. A
Work Fee constitutes partial consideration for Lender’s work in reviewing the
terms of such Liquidation Loan Proposals and shall not relieve a Borrower of any
other obligations hereunder to reimburse Lender for any other Lender Expenses or
Fees howsoever arising. The Work Fee shall be paid no later than the first day
of the next calendar month pursuant to Section 2.4(e), after Borrower (or any
Liquidator JV) enters into such Liquidation Sales Agreement and shall be subject
to the other terms and conditions of Section 2.4(e).

 

2.6         Cash Management Systems.

 

(a)          Borrowers shall (i) establish and maintain cash management services
of a type and on terms satisfactory to Lender at one or more of the banks set
forth on Schedule 2.6 (each a “Cash Management Bank”), and shall request in
writing and otherwise take such reasonable steps to ensure that all amounts owed
to any Borrower by any Person is directly deposited to one of the cash
management accounts at such Cash Management Banks, and (ii) deposit or cause to
be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all Collections into one of the DDAs set
forth on Schedule 2.6 (a “Cash Management Account”) at one of the Cash
Management Banks or the applicable Collection Account. If, notwithstanding the
provisions of this Section 2.6, any Borrower receives or otherwise has dominion
over or control of any Collections, such Borrower shall hold such Collections in
trust for Lender and shall not commingle such Collections with any Person’s
other funds or deposit such Collections in any account of any other Person
except as instructed by Lender.

 



- 36 -

 

 

(b)          Borrowers shall establish and maintain Control Agreements with
Lender and each Cash Management Bank set forth on Schedule 2.6 in respect to any
Cash Management Account, any Collection Account and any Disbursement Account
and, upon the request of Lender at any time, at any other DDA. Each such Control
Agreement shall provide, among other things, that (i) upon notice from Lender,
the Cash Management Bank will comply with instructions of Lender directing the
disposition of funds in the applicable Cash Management Account without further
consent by any Borrower, (ii) the Cash Management Bank has no rights of setoff
or recoupment or any other claim against the applicable Cash Management Account
or Collection Account, other than for payment of its service fees and other
charges directly related to the administration of such Cash Management Account
or Collection Account and for returned checks or other items of payment, and
(iii) except as otherwise permitted under Section 2.6(e) or as otherwise agreed
by Lender in its sole discretion, the Cash Management Bank immediately will
forward by daily sweep all amounts in the applicable Cash Management Account or
Collection Account to the applicable Collection Account or Lender’s Account
identified by Lender and (iv) no Borrower shall have (A) access to such Cash
Management Account(s) or Collection Account or the contents thereof and (B) the
right to direct the distribution of any funds from such Cash Management
Account(s) or Collection Account. For any Liquidation Sale, or portion thereof,
conducted outside of the United States, Lender and Borrowers shall establish a
Collection Account to receive the proceeds of such Liquidation Sale outside the
United States and all funds on deposit in such Collection Account shall be swept
to the Master Collection Account at such intervals as agreed by Lender and
Borrowers at the commencement of the Liquidation Sale.

 

(c)          Reserved.

 

(d)          Promptly at the request of Lender, each Borrower shall deliver to
Lender notification, executed by such Borrower, to each depository institution
at which such Borrower maintains any DDA (other than DDA’s established for petty
cash), in form and substance satisfactory to Lender in its sole discretion, of
Lender’s Liens in such DDA and, shall instruct such depository institution, upon
direction of Lender, to remit all amounts deposited from time to time in the DDA
to Lender’s Account or as otherwise directed from time to time by Lender. Except
as otherwise may be provided with respect to Blocked Accounts pursuant to
Section 2.6(e), no Borrower shall establish any DDA hereafter unless,
contemporaneous with such establishment, such Borrower notifies Lender and, if
requested by Lender, delivers to such depository institution the notification
described herein and together with a Control Agreement. No Borrower shall change
such direction or designation without the prior written consent of Lender. If no
Event of Default has occurred and is continuing, Lender shall not direct any
such depository institution referred to in this Section 2.6(d) to remit amounts
to Lender without taking into consideration other expenditures to be made from
such accounts provided that the provisions of this sentence shall not apply to
Cash Management Accounts, Blocked Accounts, or the Collection Account(s).
Notwithstanding the foregoing, Borrowers shall not be required to provide a cash
management agreement or other control agreement with respect to any DDA in which
a balance of $2,500 (or the equivalent in any other currency) or less is
maintained at all times (provided that the aggregate amount of such balances in
all accounts does not exceed $20,000 and the full balance in such account is
swept into a Collection Account at least twice per week). 

 



- 37 -

 

 

(e)          Notwithstanding anything herein to the contrary, for each
Liquidation Sale, prior to Lender making the Revolving Credit Advance or
incurring the Letter of Credit Obligations with respect to such Liquidation
Sale, unless such requirement is waived in writing by Lender, Borrowers shall
establish a blocked account in Borrowers’ name (the “Blocked Account”) at a bank
acceptable to Lender, for the deposit of all Collections and other amounts that
Borrowers are entitled to receive and use with respect to such Liquidation Sale,
and Borrowers shall deposit or cause to be deposited into the Blocked Account
such amounts at least two times per week, or more frequently as Borrowers may
determine is appropriate. In the event that Borrowers have not established a
Blocked Account prior to the date on which Lender is otherwise willing to make a
Revolving Credit Advance or incur the Letter of Credit Obligations with respect
to any Liquidation Sale, Borrowers shall cause, in a manner satisfactory to
Lender in its sole discretion, all Collections and other amounts which Borrowers
are entitled to receive and use with respect to such Liquidation Sale to be
deposited into the Collection Account at least two times per week, or more
frequently as Borrowers may determine is appropriate.

 

(f)          Prior to Lender making the Revolving Credit Advance or incurring
the Letter of Credit Obligations with respect to each Liquidation Sale, the bank
at which the Blocked Account for such Liquidation Sale has been established (if
Lender has not waived such requirement as provided in Section 2.6(e)) shall have
entered into a Control Agreement with Lender and Borrowers, in form and
substance acceptable to Lender, which shall immediately become operative at the
bank at which the Blocked Account is maintained. Such Control Agreement shall
provide, among other things, that such bank executing such agreement has no
rights of setoff or recoupment or any other claim against such Blocked Account,
other than for payment of its service fees and other charges directly related to
the administration of such account, and the bank at which the Blocked Account is
located agrees to forward immediately all amounts in the Blocked Account to the
applicable Collection Account and to commence the process of daily sweeps from
the Blocked Account into the applicable Collection Account. Although, as a
result of the collection of payments in any Collection Account, a credit balance
may exist in favor of Borrowers, under no circumstance shall such credit balance
accrue interest in favor of Borrowers.

 

(g)          For each Liquidation Sale, Borrowers shall establish, in their
name, a separate account (each a “Disbursement Account”) at a bank acceptable to
Lender in the United States (the “Disbursement Account Bank”) into which Lender
shall deposit proceeds of the Revolving Credit Advances with respect to such
Liquidation Sale, except for those proceeds as to which Lender and Borrowers
have agreed upon an alternative method of funding, for use by Borrowers solely
in accordance with the provisions of Section 2.2. Prior to Lender’s making such
Revolving Credit Advance, the bank at which the Disbursement Account for such
Liquidation Sale has been established shall have entered into a Control
Agreement with Lender and Borrowers, in form and substance acceptable to Lender,
which shall immediately become operative at the bank at which the Disbursement
Account is maintained. Such Control Agreement shall provide, among other things,
that such bank executing such agreement has no rights of setoff or recoupment or
any other claim against such Disbursement Account, other than for payment of its
service fees and other charges directly related to the administration of such
account.

 

(h)          The Cash Management Accounts, Collection Accounts, Blocked Account
and the Disbursement Account for each Liquidation Sale shall be cash collateral
accounts, with all cash, checks and other similar items of payment in such
accounts securing payment and performance of the Liquidation Borrowings and all
other Obligations, and in which Borrowers shall be deemed to have granted a Lien
to Lender pursuant to the Collateral Documents. Unless Lender otherwise agrees,
Borrowers shall maintain the Blocked Account and the Disbursement Account with
respect to each Liquidation Sale so long as there is any reasonable expectation
that any additional Collections will be received or Revolving Credit Advances
made with respect to such Liquidation Sale.

 



- 38 -

 

 

(i)        Notwithstanding the foregoing, it is the intent of the parties that
at all times Lender shall benefit from a first priority Lien on all funds in any
Cash Management Account, Collection Account, Blocked Account, and Disbursement
Account wherever located. If the Law of any jurisdiction where any account is
domiciled (or the bank at which such account is maintained) requires additional
documents, agreements, and other measures in order to provide such first
priority and perfection, Borrowers shall cooperate with Lender in executing such
documents and agreements and taking such other measures, all to Lender’s
satisfaction.

 

2.7         Payments.

 

(a)        Receipt of Payments; Dollars Only. Except as otherwise expressly
provided herein, all payments by Borrowers shall be made to Lender’s Account in
Dollars and shall be made in immediately available funds, no later than 1:00
p.m. (Boston, Massachusetts time) on the date specified herein. Any payment
received by Lender later than 1:00 p.m. (Boston, Massachusetts time), shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day. Any
payment received by Lender on account of Borrowers in a currency other than
Dollars shall not be deemed to be a payment until Lender has converted such
currency into Dollars. Borrowers shall remain liable for the full amount of any
such payment due to Lender if, after conversion from such other currency into
Dollars, a deficiency remains. Borrowers shall also be liable for any costs,
fees, expenses, Taxes, or other liabilities incurred by Lender as a result of
receiving payment in such other currency or converting such currency into
Dollars. Notwithstanding the foregoing, Lender is not obligated to accept any
payment for any Obligations in any currency other than Dollars. In the event on
occasion Lender agrees to accept payment for any Obligations in a currency other
than Dollars, Lender’s acceptance on such occasion shall not require or oblige
Lender to accept payment in other currencies thereafter.

  

(b)        Crediting Payments; Float Charge. The receipt of any payment item by
Lender (whether from transfers to Lender by the Cash Management Banks pursuant
to the Control Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Lender’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Lender only if it is received into Lender’s Account on a Business Day on or
before 1:00 p.m. (Boston, Massachusetts time). If any payment item is received
into Lender’s Account on a non-Business Day or after 1:00 p.m. (Boston,
Massachusetts time) on a Business Day, it shall be deemed to have been received
by Lender as of the opening of business on the immediately following Business
Day. From and after the Closing Date, Lender shall be entitled to charge
Borrowers, for the account of Lender one (1) Business Day of ‘clearance’ or
‘float’ at the rate applicable to the Base Rate plus the applicable Margin
applicable for Inventory Advances with an Inventory Advance Rate of 92.5%
hereunder on all Collections that are received by Borrower (regardless of
whether forwarded by the Cash Management Banks to Lender). This across-the-board
one (1) Business Day clearance or float charge on all Collections is
acknowledged by the parties to constitute an integral aspect of the pricing of
the financing of Borrowers; the effect of such clearance or float charge being
the equivalent of charging one (1) Business Day of interest on such Collections.

 



- 39 -

 

 

2.8         Application and Allocation of Payments.

 

(a)        Prior to the date on which the Final Accounting for any Liquidation
Sale is approved by Lender, any and all payments at any time or times received
from or on behalf of any Borrower (or from or on behalf of any Liquidator JV)
with respect to such Liquidation Sale (including any Liquidation Sales where a
Borrower or a Liquidator JV, as applicable, provided an Overbid, whether or not
Lender financed any portion of such Overbid) shall be applied, subject to the
Final Accounting, in the following order:

 

(i)          first, to repay the outstanding principal of Revolving Credit
Advances (including Total Expense Advances) made by Lender to fund Expenses of
the applicable Liquidation Sale;

 

(ii)         second, to pay then due and payable interest with respect to the
applicable Revolving Credit Advances made in connection with such Liquidation
Sale;

 

(iii)        third, to pay then due and payable Letter of Credit Fees with
respect to the applicable Letters of Credit issued in connection with such
Liquidation Sale;

 

(iv)         fourth, to pay all other then due and payable Fees (other than the
Success Fee) and other Obligations incurred by Borrower in connection with such
Liquidation Sale, other than interest or principal with respect to Revolving
Credit Advances and Letter of Credit Fees to the extent set forth in clauses
(i), (ii) and (iii) of this Section 2.8(a);

   

(v)          fifth, to repay the outstanding principal of all Revolving Credit
Advances (other than those referred to in clause (i) of this Section 2.8(a))
made with respect to such Liquidation Sale;

 

(vi)         sixth, to be held by Lender as cash collateral for Letter of Credit
Obligations in the manner described in Annex B until all of such Letter of
Credit Obligations with respect to the applicable Liquidation Sale have been
fully cash collateralized to the extent required in Annex B;

 

(vii)        seventh, to fund a reserve held by Lender for all Expenses shown on
the Budget that have not been paid or yet incurred with respect to the
applicable Liquidation Sale, to the extent such Expenses have not been otherwise
reserved for under a Letter of Credit;

 

(viii)      eighth, to fund a reserve held by Lender for the Recovery Amount
with respect to the applicable Liquidation Sale;

 



- 40 -

 

 

(ix)         ninth, to Borrowers, to reimburse Borrowers for duly documented
Expenses paid by Borrowers with respect to the applicable Liquidation Sale that
were not funded with Revolving Credit Advances;

 

(x)          tenth, to deposits to the Disbursement Account, for the benefit of
Borrowers, for payment of up to the Borrower Equity Amount;

 

(xi)         eleventh, to any other unpaid amounts due to Lender in respect to
other outstanding Obligations incurred in connection with other Liquidation
Sales that have been completed;

(xii)        twelfth, to Lender as preliminary payments for the Success Fee for
such Liquidation Sale based on the Net Profit Margin with respect to such
Liquidation Sale;

 

(xiii)      thirteenth, to the extent the UK Credit Agreement is in effect, to
Burdale for any unpaid amounts due to Burdale pursuant to the UK Credit
Agreement in connection with completed Liquidation Sales (but only if at the
completion of a permitted transaction under the UK Credit Agreement there is a
shortfall in the repayment of any amounts due in connection therewith pursuant
to the UK Credit Agreement, which shortfall has not been repaid within two (2)
business days of Borrower’s receipt of written notice from Lender in which such
shortfall is identified);

 

(xiv)        fourteenth, ninety percent (90%) of the remaining amount, if any
deposited into the Disbursement Account for the benefit of Borrowers; and

 

(xv)         fifteenth, the remaining ten percent (10%) to be held by Lender
pending completion of the Final Accounting.

 

Upon the Final Accounting, any remaining amounts received by Lender with respect
to such Liquidation Sale after application in accordance with the order set
forth above, shall be applied in the following order: (i) to payment of any
unpaid portion of the Success Fee, if any, with respect to such Liquidation
Sale; and then (ii) to deposits to the Disbursement Account, for the benefit of
Borrowers. 

 

(b)        If upon the Final Accounting it is determined that any payments
previously applied in accordance with Section 2.8(a) need to be adjusted to
reflect the actual amounts of all of the items set forth in Section 2.8(a), and
that the amount received by either party is greater than the amount than such
party is ultimately determined to be entitled to receive, then such party shall
pay the amount of such excess to the other party.

 

(c)        Lender is authorized to, and at its sole election may, charge to any
applicable Loan Account of Borrowers and cause to be paid by Revolving Credit
Advances hereunder all Fees, interest and other amounts owing by any Borrower
under this Agreement or any of the other Loan Documents with respect to a
Liquidation Borrowing, if and to the extent Borrower fails to promptly pay any
such amounts as and when due, even if such charges would cause the aggregate
outstanding Obligations to exceed the Revolving Loan Ceiling. To the extent
permitted by applicable Law, any charges so made shall constitute part of the
Obligations hereunder.

 



- 41 -

 

 

(d)        To the extent that Lender applies any cash payment to a reserve or
cash collateral account maintained by Lender pursuant to Section 2.8(a), Lender
shall credit interest to any such account in an amount equal to the actual
interest that Lender earns on overnight deposits.

 

2.9         Loan Account and Accounting. Lender shall maintain an account on its
books in the name of Borrowers (the “Loan Account”) on which Borrowers will be
charged with all Revolving Credit Advances made by Lender, to Borrowers or for a
Borrower’s account, the Letters of Credit issued for a Borrower’s account, and
with all other payment Obligations hereunder or under the other Loan Documents
(except for Bank Product Obligations), including, accrued interest, fees and
expenses, and Lender Expenses. All amounts received in Lender’s Account from any
Cash Management Bank shall be applied in accordance with Section 2.8 and the
Loan Account shall be credited accordingly. Lender shall render statements
regarding the Loan Account to Borrowers, including principal, interest, fees,
and including an itemization of all charges and expenses constituting Lender
Expenses, and such statements shall be conclusively presumed to be correct and
accurate and constitute an account stated between Borrowers and Lender unless,
within 30 days after receipt thereof by Borrowers, Borrowers shall deliver to
Lender written objection thereto describing the error or errors contained in any
such statements. Only those items expressly objected to in such notice shall be
deemed to be disputed by Borrowers.

 

2.10       Disbursements & Disbursement Account. Lender is authorized to make
the Revolving Credit Advances and is authorized to issue the Letters of Credit
(or to cause Underlying Issuer to issue the Letters of Credit), under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person. Borrowers agree to establish and maintain
the Disbursement Account with the Disbursement Account Bank for the purpose of
receiving the proceeds of the Revolving Credit Advances requested by Borrowers
and made by Lender hereunder. So long as no Default or Event of Default has
occurred and is continuing, Borrowers may add or replace the Disbursement
Account Bank or the Disbursement Account on 30 days prior written notice to
Lender; provided, however, that (i) such prospective Disbursement Account Bank
shall be satisfactory to Lender and Lender shall have consented in writing in
advance to the opening of such Disbursement Account with the prospective
Designated Account Bank, and (ii) prior to the time of the opening of such
Disbursement Account, Borrowers, Lender and such prospective Disbursement
Account Bank shall have executed and delivered to Lender a Control Agreement
with respect to the Disbursement Account. Unless otherwise agreed by Lender and
Borrowers, any Revolving Credit Advance requested by Borrowers and made by
Lender, in its sole discretion, shall be made to the Disbursement Account. The
funding of a Revolving Credit Advance by Lender into the applicable Disbursement
Account shall constitute the making of such Revolving Credit Advance hereunder.
Lender shall not be obligated to cause the proceeds of any Revolving Credit
Advance to be transferred to any other bank or other account, particularly any
such account located outside the United States, and shall not be required to
convert, or cause the conversion of, the proceeds of any Revolving Credit
Advance into any non-United States currency.

 



- 42 -

 

 

2.11       Indemnity.

 

(a)          Each Credit Party, jointly and severally, shall pay, indemnify,
defend, and hold Lender, and each of Lender’s officers, directors, employees,
agents, attorneys, and attorneys-in-fact (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by applicable Law) from and against
any and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable and documented attorneys’ fees and disbursements and
other reasonable and documented costs and expenses actually incurred in
connection therewith (as and when they are incurred and irrespective of whether
suit is brought), at any time asserted against, imposed upon, or incurred by any
of them (a) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration of this Agreement, any of
the other Loan Documents, or the transactions contemplated hereby or thereby,
and (b) with respect to any investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, or the use of the proceeds of the
credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto (all the foregoing, collectively, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, no Credit Party
shall have any obligation to any Indemnified Person under this Section 2.11(a)
with respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which a Credit Party was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by the Credit
Parties with respect thereto. The Credit Parties shall be subrogated to an
Indemnified Person’s rights of recovery to the extent of any liabilities
satisfied by the any Credit Party and such Indemnified Person shall execute and
deliver such instruments and papers as are necessary to assign such rights and
assist in the execution thereof; provided, however, that, and, notwithstanding
the foregoing to the contrary, such subrogation rights of the Credit Parties may
not be exercised until payment in full of all Obligations due hereunder and the
termination of this Agreement and shall be subordinate to the Obligations due
Lender in all respects. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT (NOT
CONSTITUTING GROSS NEGLIGENCE) OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

  

(b)          Each Credit Party shall each be liable, jointly and severally, to
pay, indemnify, defend, and hold harmless (to the fullest extent permitted by
applicable Law) from and against any and all Indemnified Liabilities which may
be instituted or asserted against or incurred by any such Indemnified Person as
a result of the engagement of such Credit Party, or any of their respective
employees in, or any of such Person’s causing any Credit Party to engage in, any
fraud, acts in bad faith or intentional breach of the terms of this Agreement,
any Liquidation Sales Agreement, or the conduct of any Liquidation Sale. The
foregoing to the contrary notwithstanding, no Credit Party shall have any
obligation to any Indemnified Person under this Section 2.11(b) with respect to
any Indemnified Liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
such Indemnified Person. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. WITHOUT LIMITATION, THE
FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT (NOT CONSTITUTING GROSS NEGLIGENCE) OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 



- 43 -

 

 

2.12       Access. Each Credit Party shall, during normal business hours, from
time to time upon one (1) Business Day’s prior notice as frequently as Lender
reasonably determines to be appropriate: (a) provide Lender and any of its
officers, employees and agents access to its properties, facilities, advisors
and employees (including officers) and to the Collateral, (b) permit Lender, and
any of its officers, employees and agents, to inspect, audit and make extracts
from such Credit Parties’ Books and Records, (c) permit Lender, and its
officers, employees and agents, to inspect, review, evaluate and make test
verifications and counts of the Retail Inventory and Other Assets with respect
to any Liquidation Sale, and (d) cause each Merchant to provide to Lender and
its officers, employees and agents the same access to the properties and
facilities and Books of such Merchant that are used in connection with the
Liquidation Sale as is provided to Borrowers by such Merchant under the
applicable Liquidation Sales Agreement. If a Default or Event of Default shall
have occurred and be continuing, the Credit Parties shall provide such access at
all times and without advance notice. The Credit Parties shall make available to
Lender and its counsel, as quickly as is possible under the circumstances,
originals or copies of all Books and Records which Lender may request. The
Credit Parties shall deliver any document or instrument necessary for Lender, as
it may from time to time request, to obtain records from any service bureau or
other Person which maintains records for the Credit Parties, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by the Credit Parties.

  

2.13       Taxes.

 

(a)        Any and all payments by any Borrower hereunder or under any Note
shall be made, in accordance with this Section 2.13, free and clear of and
without deduction for any and all present or future Taxes, unless a deduction is
required by Law. If Borrower shall be required by Law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.13) Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrower shall make
such deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable Law. Within
thirty (30) days after the date of any payment of Taxes, Borrower shall furnish
to Lender the original or a certified copy of a receipt evidencing payment
thereof.

 

(b)        If a Borrower makes a Tax Payment and Lender determines that (i) a
Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part or to that Tax Payment and (ii) Lender has obtained, utilized
and retained that Tax Credit, Lender shall pay an amount to such Borrower which
Lender determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by such Borrower.

 



- 44 -

 

 

(c)        If any present or future applicable Law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time or from time to time
hereafter made upon or otherwise issued to Lender or the Underlying Issuer by
any central bank or other fiscal, monetary or other authority (whether or not
having the force of law), shall:

 

(i)          subject Lender or any Underlying Issuer to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, or any Letters of Credit (other than taxes
based upon or measured by the income or profits of Lender or such Underlying
Issuer and except where the imposition of such tax, levy, impost, duty, charge
or fee is attributable to a deduction for or on account of Tax required by law
to be made by Borrowers or is compensated for by Section 2.13(a), or

 

(ii)         materially change the basis of taxation (except for changes in
taxes based upon or measured by income or profits of Lender or such Underlying
Issuer and except where the change in basis of taxation is attributable to a
deduction for or on account of Tax required by law to be made by Borrowers or is
compensated for by Section 2.13(a) of payments to Lender of the principal of or
the interest on any Revolving Credit Advances or any other amounts payable to
Lender or the Underlying Issuer under this Agreement or any of the other Loan
Documents, or

 

(iii)       impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of Lender or any Underlying Issuer, or

 

(iv)       impose on Lender or any Underlying Issuer any other conditions or
requirements with respect to this Agreement, the other Loan Documents or any
Letters of Credit,

 

and the result of any of the foregoing is:

 

(i)          to increase the cost to Lender or such Underlying Issuer of making,
funding, issuing, renewing, extending or maintaining any of the Revolving Credit
Advances or any Letter of Credit, or

 

(ii)         to reduce the amount of principal, interest, reimbursement
Obligations with respect to Letters of Credit or other amount payable to Lender
or such Underlying Issuer hereunder on account of such Revolving Credit Advances
or Letter of Credit, or

 



- 45 -

 

 

(iii)        to require Lender or such Underlying Issuer to make any payment or
to forego any interest or repayment of any Letter of Credit Obligations paid by
Lender or such Underlying Issuer or other sum payable hereunder, the amount of
which is calculated by reference to the gross amount of any sum receivable or
deemed received by Lender or such Underlying Issuer from Borrowers hereunder,

 

then, and in each such case, Borrowers will, upon demand made by Lender or such
Underlying Issuer (as the case may be) at any time and from time to time and as
often as the occasion therefor may arise, pay to Lender or such Underlying
Issuer such additional amounts as will be sufficient to compensate Lender or
such Underlying Issuer for such additional cost, reduction, payment or foregone
interest or Letter of Credit Obligations or other sum.

 

(d)        Subject to Section 2.13(e), Borrowers jointly and severally shall
indemnify and, within ten (10) days of Borrowers’ receipt of Lender’s demand
therefor, pay Lender for the full amount of Taxes (including any Taxes imposed
by any jurisdiction on amounts payable under this Section 2.13) paid by Lender,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
asserted.

 

(e)        Section 2.13(d) shall not apply to any Tax based upon or measured by
the income or profits of Lender or to the extent that any Tax or any liability
arising therefrom is compensated for by an increased payment under Section
2.13(a).

 

(f)        Without prejudice to the survival of any other obligation contained
in the Loan Documents, the obligations of a Borrower under this Section 2.13
shall survive the termination of the Loan Documents and the payment in full of
all Obligations.

 

2.14        Capital Requirements. If, after the date hereof, Lender determines
that (i) the adoption of or change in any Law or guideline regarding capital
requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), will have
the effect of reducing the return on Lender’s or such holding company’s capital
as a consequence of its commitments hereunder to a level below that which Lender
or such holding company could have achieved but for such adoption, change, or
compliance (taking into consideration Lender’s or such holding company’s then
existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by Lender to be
material, then Lender may notify Borrowers thereof. Following receipt of such
notice, Borrowers jointly and severally agree to pay Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by Lender of a statement in the amount
and setting forth in reasonable detail Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Lender may use any reasonable averaging and attribution methods.

 



- 46 -

 

 

2.15       Communication with Accountants and Other Professionals. Borrowers
authorize Lender to communicate directly with any professionals retained by any
Borrower in connection with any Liquidation Sale, and authorize and shall
instruct each of those professionals to disclose and make available to Lender
any and all financial statements and other supporting financial documents,
schedules and information relating to such Liquidation Sale, except to the
extent that such materials are protected by a legally recognized privilege held
by Borrowers and disclosure thereof to Lender cannot be accomplished without
causing a waiver by Borrowers of such privilege.

 

2.16      Designation of Original Borrower as Borrowers’ Agent.

 

(a)          Each Borrower (other than Original Borrower) hereby irrevocably
designates and appoints Original Borrower as such Borrower’s agent to obtain
Revolving Credit Advances and the issuance of Letters of Credit, the proceeds of
which shall be available to each Borrower for those uses permitted hereunder.
Each Borrower shall be obligated to Lender on account of Revolving Credit
Advances, or Letters of Credit so made as if made directly by Lender to that
Borrower, notwithstanding the manner by which such Revolving Credit Advances are
recorded on the books and records of Original Borrower and of any other
Borrower.

 

(b)          Each Borrower recognizes that credit available to it is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facilities
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to fully, faithfully, and punctually discharge all
Obligations of all of Borrowers. 

 

(c)          Original Borrower may act as a conduit for each Borrower on whose
behalf Original Borrower has requested a Revolving Credit Advance or the
issuance of a Letter of Credit.

 

(d)          The proceeds of each Revolving Credit Advance which is requested by
Original Borrower shall be deposited into the Disbursement Account or as
otherwise indicated by Original Borrower and agreed to by Lender. Original
Borrower shall cause the transfer of the proceeds thereof to the (those)
Borrower(s) on whose behalf such Revolving Credit Advance was obtained. Lender
shall not have any obligation to see to the application of such proceeds by
Original Borrower.

 

2.17      Joint and Several Liability of Borrowers.

 

(a)          Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by Lender under this Agreement, for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

 

(b)          Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.17), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person composing Borrowers without preferences or
distinction among them.

 



- 47 -

 

 

(c)          If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.

 

(d)          The obligations of each Borrower under the provisions of this
Section 2.17 constitute the absolute and unconditional, full recourse
obligations of each Borrower enforceable against each such Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

 

(e)          Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Revolving Credit Advances or Letters of Credit issued under or
pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Lender under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable Law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Lender at any time or times in respect of any default by any
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by Lender
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Lender with respect to the failure by any of Borrowers to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.17 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its obligations under this
Section 2.17, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the obligations of such Borrower
under this Section 2.17 shall not be discharged except by performance and then
only to the extent of such performance. The obligations of each Borrower under
this Section 2.17 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or Lender. The joint and several
liability of Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, constitution or place of formation of any of the Persons
composing Borrowers or Lender.

 



- 48 -

 

 

(f)          Each Borrower represents and warrants to Lender that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Lender that such Borrower has read and understands the terms and conditions
of the Loan Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of Borrowers’ financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)          Each Borrower waives all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Lender’s rights of subrogation and reimbursement against such
Borrower by the operation of Section 580(d) of the California Code of Civil
Procedure or otherwise.

 

(h)          The provisions of this Section 2.17 are made for the benefit of
Lender, and its successors and assigns, and may be enforced by Lender from time
to time against any or all of Borrowers as often as occasion therefor may arise
and without requirement on the part of Lender, successor or assign first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrowers or to exhaust any remedies available to it against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 2.17 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by Lender upon the
insolvency, bankruptcy or reorganization of any of the Persons composing
Borrowers, or otherwise, the provisions of this Section 2.17 will forthwith be
reinstated in effect, as though such payment had not been made.

 

(i)          Each of Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to Lender with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to Lender hereunder
or under any other Loan Documents are hereby expressly made subordinate and
junior in right of payment, without limitation as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to any other Borrower therefor.

 



- 49 -

 

 

(j)          Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Lender, and
such Borrower shall deliver any such amounts to Lender for application to the
Obligations in accordance with Section 2.8.

 

2.18       Joinders. Borrower may request from time to time that any
wholly-owned, special purpose Subsidiary of Great American become a Borrower
hereunder pursuant to a Borrower Joinder for purposes of conducting a
Liquidation Sale funded by a Liquidation Borrowing in any jurisdiction outside
of the United States and Canada. Lender may, in its sole discretion, determine
whether to agree to permit any such Subsidiary to become a co-Borrower
hereunder. Lender’s agreement to accept the joinder of any such Subsidiary shall
not waive, diminish, or restrict Lender’s discretion hereunder as to whether to
extend any credit to such Subsidiary or any other Borrower. In the event that
Lender elects to permit such a Subsidiary to become a Borrower hereunder, such
Subsidiary and each other Credit Party shall execute a Borrower Joinder and
comply with such other conditions precedent required by Lender. Such conditions
precedent may include, without limitation, all in form and substance
satisfactory to Lender, legal opinions, consents and approvals from any
Governmental Authorities or other Persons, security documents granting Lender a
Lien on substantially all of the assets of such Subsidiary, Organizational
Documents, financing statements, board resolutions, secretary’s certificates,
and affirmation of each Credit Parties’ obligations under each of the Loan
Documents to which each of the foregoing is a party. Upon execution and
delivery, and Lender’s acceptance, of a Borrower Joinder and satisfaction of the
conditions precedent set forth by Lender in connection with such Borrower
Joinder, as determined by Lender in its sole discretion, the Subsidiary party to
such Borrower Joinder shall become a “Borrower” hereunder for all purposes,
including, without limitation, with respect to all representations and
warranties, covenants and agreements contained herein. Borrowers shall be liable
for all of Lender’s costs and expenses, including reasonable attorneys’ fees
(including fees of any local counsel retained by Lender) in connection with an
actual or proposed Borrower Joinder, even if such Borrower Joinder is not
accepted by Lender.

 

- 50 -

 

 

2.19       Currency Matters.

 

(a)          Indemnity. Dollars are the currency of account and payment for each
and every sum at any time due from Borrowers hereunder. No payment to Lender or
an Underlying Issuer (whether under any judgment or court order or otherwise) on
account of any of the Obligations (including Fees and reimbursements)
denominated in a currency other than Dollars shall discharge the obligation or
liability in respect of which it was made unless and until Lender or Underlying
Issuer shall have received payment in full in the Dollars Equivalent of such
obligation or liability. To the extent that the amount of any such payment
shall, on actual conversion into Dollars, fall short of such obligation or
liability, actual or contingent, the Credit Parties each hereby jointly and
severally agree to indemnify and hold harmless Lender and Underlying Issuer, as
the case may be, with respect to the amount of the shortfall, with such
indemnity surviving the termination of this Agreement and any legal proceeding,
judgment or court order pursuant to which the original payment was made which
resulted in the shortfall.

 

(b)          Fluctuations. In the event any Letter of Credit or other
Obligations are at any time denominated in a currency other than Dollars, then,
not later than 1:00 p.m. (Boston time) on the last Business Day of each month
with respect to such Obligations (the “Calculation Date”), and at such other
times as shall be determined by Lender in its sole discretion, Lender shall
determine the Dollar Equivalent as of such date of such Obligations. The Dollar
Equivalent so determined shall become effective on the first Business Day
immediately following such determination (a “Reset Date”) and shall remain
effective until the next succeeding Reset Date. Lender shall use its reasonable
efforts to provide Borrowers with notice of such Reset Date and the Dollar
Equivalent determined pursuant to the preceding sentence. Without limitation of
any of Borrowers’ other obligations hereunder, Borrower shall immediately repay
any outstanding Obligations if the aggregate amount of the Obligations exceeds
the Revolving Loan Ceiling after any Reset Date.

  

3.          CONDITIONS PRECEDENT

 

3.1         Conditions to the Occurrence of the Restatement Date. The
Restatement Date shall not occur, until the following conditions have been
satisfied or provided for in a manner satisfactory to Lender, in Lender’s sole
discretion, or waived in writing by Lender.

 

(a)          This Agreement or counterparts hereof shall have been duly executed
by, and delivered to, Borrowers and Lender; and Lender shall have received such
documents, instruments, agreements, certificates, and legal opinions as Lender
shall request in connection with the transactions contemplated by this Agreement
and the other Loan Documents, including all those listed in the Schedule of
Documents as required to be delivered on or before the Restatement Date, each in
form and substance satisfactory to Lender.

 

(b)          The representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects.

 

(c)          No Default or Event of Default shall have occurred and be
continuing, nor shall either result from the occurrence of the transactions
contemplated hereby on the Restatement Date.

 

(d)          No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the occurrence of the Restatement
Date shall have been issued and remain in force by any Governmental Authority
against any Credit Party, Lender, or any of their respective Affiliates.

 



- 51 -

 

 

(e)          No Material Adverse Effect shall have occurred nor shall result
from the occurrence of the transactions contemplated hereby on the Restatement
Date.

 

(f)          Lender shall have received (i) satisfactory evidence that Borrower,
GAG Inc. and Great American have obtained all required consents and approvals of
all Persons, including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents, or (ii)
an officer’s certificate in form and substance satisfactory to Lender affirming
either that no such consents or approvals are required or that they have been
duly received, with copies provided to Lender.

 

(g)          The organization and capital structure of the Great American Group
shall be acceptable to Lender in its sole discretion.

 

(h)          No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court or
Governmental Authority to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or any of
the other Loan Documents or the consummation of the transactions contemplated
thereby and which, in Lender’s sole judgment, would make it inadvisable to
consummate the transactions contemplated by this Agreement or any of the other
Loan Documents.

  

(i)          Lender shall have received all necessary credit committee and other
internal approvals required for their execution and delivery of the Loan
Documents and shall have completed preliminary business, legal, and collateral
due diligence, including (i) all requirements related to the Patriot Act,
anti-money laundering rules and regulations, and all other “know your customer”
requirements with respect to each Borrower, GAG Inc., Great American and their
respective Affiliates; and (ii) a preliminary collateral audit and review of
each Borrower’s Books and verification of each Borrower’s representations and
warranties to Lender, the results of which shall be satisfactory to Lender.
Lender may require each Borrower to provide additional documents to satisfy its
“know your customer” requirements following entry into of this Agreement if
Lender is required to do so in order to be in compliance with applicable Law,
and each Borrower shall promptly provide such documents on such request.

 

(j)          Lender shall have received a preliminary reference check with
respect to GAG Inc.’s, Great American’s, and each Borrower’s senior management,
the results of which are satisfactory to Lender in its sole discretion.

 

(k)          Borrowers shall have paid all Lender Expenses, including without
limitation the fees and expenses of Lender’s legal counsel, incurred in
connection with the transactions evidenced by this Agreement and the Existing
Credit Agreement.

 

(l)          All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Lender.

 

3.2         Conditions to each Inventory, Other Assets Advance and Letter of
Credit. Lender shall not make any Revolving Credit Advance or incur any Letter
of Credit Obligations with respect to any Liquidation Sale until the following
conditions have been satisfied or provided for in a manner satisfactory to
Lender, in Lender’s sole discretion, or waived in writing by Lender:

 



- 52 -

 

 

(a)          Lender shall have received such documents, information and other
materials required to be included with the Liquidation Loan Proposal and such
other documents, information and other materials as Lender may reasonably
request or are required hereunder, including executed versions of the
Liquidation Sales Agreements, executed agreements establishing the Blocked
Accounts for such Liquidation Sale, copies of any court orders required for any
Merchant which is a party to any Insolvency Proceeding to enter into a
Liquidation Sales Agreement and to sell its Inventory and, if applicable, Other
Assets in a Liquidation Sale, Collateral Assignments together with notices to
Merchant and any other parties required by Lender, all in form and substance
reasonably satisfactory to Lender.

 

(b)          The inventory taking and verification processes conducted by RGIS
or another inventory taking company acceptable to Lender shall have been
completed in a manner reasonably satisfactory to Lender; provided, that, so long
as all other conditions precedent are satisfied, a portion of a Revolving Credit
Advance may be made pursuant to Section 2.1(f)(iii) before the final inventory
count has been completed. 

 

(c)          Lender shall have received evidence reasonably satisfactory to
Lender that licenses (including going out of business sale licenses, if
necessary), consents and acknowledgments have been obtained, and filings have
been made (in each case to the extent applicable), or if such licenses, consents
and acknowledgments have not been obtained or such filings have not been made,
then such licenses, consents and acknowledgments will be obtained and such
filings will be made at or before the time they are required, from all Persons
whose licenses, consents and acknowledgments or with whom filings may be
required, including all requisite Governmental Authorities, with respect to the
terms and to the execution, delivery and performance of the Liquidation Sales
Agreements, and the performance of this Agreement and the other Loan Documents
with respect thereto.

 

(d)          Lender shall have received evidence satisfactory to it that (i) all
Liens other than Permitted Encumbrances acceptable to Lender with respect to the
applicable Liquidation Sale, if any, and other than those of Lender, upon any of
the Collateral with respect to such Liquidation Sale, have been terminated,
released, or assigned to a Borrower or Lender, and (ii) in the event there are
no Liens on the Retail Inventory and Other Assets, Borrowers shall have been
granted a security interest in such Retail Inventory and Other Assets to secure
the obligations of the Merchant under the Liquidation Sales Agreements. In
either case, all such Liens held by any Borrower shall have been assigned to
Lender.

 

(e)          Lender shall have received evidence satisfactory to it that the
“Merchandise,” as defined in the applicable Liquidation Sales Agreement, is free
of all Liens, other than those of a Borrower or Lender or Permitted Encumbrances
acceptable to Lender.

 

(f)          No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any Governmental
Authority to enjoin, restrain or prohibit, or to obtain damages in respect of,
or which is related to or arises out of, the Liquidation Sales Agreements or the
consummation of the transactions contemplated thereby and which, in Lender’s
sole judgment, would make it inadvisable to consummate the transactions
contemplated thereby or by this Agreement or any of the other Loan Documents.

 

- 53 -

 

 

(g)          Borrowers shall have deposited the Borrower Equity Amount with
respect to such Liquidation Sale in the Disbursement Account and Lender shall
have received evidence satisfactory to it that any required Expense L/C or other
letter of credit required under the applicable Liquidation Sales Agreement in
respect to unpaid installments of the Guaranteed Amount or Purchase Price have
been issued and remains outstanding or arranged to be issued. If Lender is
incurring Letter of Credit Obligations with respect to the Guaranteed Amount or
Purchase Price with respect to such Liquidation Sale, Lender shall have received
from Borrowers cash collateral or a letter of credit in form, substance and
issued by an issuer satisfactory to Lender, in either case in an amount equal to
the Borrower Equity Amount with respect to such Liquidation Sale.

 

(h)          Lender shall be satisfied that it shall have received a duly
enforceable and perfected first priority Lien on all property and assets, and
the products and proceeds thereof, of each Borrower, that Lender need not
qualify to do business in any jurisdiction in order to exercise any of its
rights and remedies against any Borrower in any such jurisdiction or be required
to obtain any other license, consent, or other approval or incur any Tax,
liability, or expense. Lender shall further be satisfied with the Laws,
practice, and procedures of the Governmental Authorities in such jurisdiction
and there shall have not occurred, or be reasonably likely to occur, any
material adverse event or circumstance effecting the political environment or
capital markets in such jurisdiction.

  

(i)          With respect to any Liquidation Borrowing financing any portion of
a Liquidation Sale in any jurisdiction other than the United States, all
documents, certificates, legal opinions, filings, and other instruments required
by Lender to be executed and delivered shall have been executed and delivered,
in form and substance satisfactory to Lender, and, if required by Lender, a
wholly-owned Subsidiary of Great American, in form and substance satisfactory to
Lender, shall have been formed to conduct such Liquidation Sale and shall have
become a Borrower hereunder pursuant to a Borrower Joinder.

 

3.3         Further Conditions to Each Liquidation Borrowing. Lender shall not
be obligated to fund any Revolving Credit Advance (including any Inventory
Advance or Other Assets Advance) or incur any Letter of Credit Obligations if,
as of the date thereof:

 

(a)          any representation or warranty by any Credit Party contained herein
or in any of the other Loan Documents shall be untrue or incorrect in any
material respect as of such date, except to the extent that such representation
or warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement; or

 

(b)          any event or circumstance having a Material Adverse Effect shall
have occurred since the date hereof and be continuing; or

 



- 54 -

 

 

(c)          any Default or Event of Default shall have occurred and be
continuing or would result after giving effect to any Revolving Credit Advance
or the incurrence of any Letter of Credit Obligations; provided that, if the
Default or Event of Default is a payment default, a Default or an Event of
Default with respect to Sections 4.20, 6.10 or 7.2 of this Agreement, a Default
or an Event of Default with respect to the occurrence of an event that has a
Material Adverse Effect, in any case, solely with respect to any particular
Liquidation Borrowing, or any other Default or Event of Default solely with
respect to a particular Liquidation Borrowing (other than a Default or an Event
of Default that is the result of any fraud, acts in bad faith or intentional
breach by any Borrower), Lender shall not be obligated to fund any Revolving
Credit Advances or incur any Letter of Credit Obligations only with respect to
such Liquidation Borrowing; or

 

(d)          after giving effect to any Revolving Credit Advance or the issuance
of any Letter of Credit, the outstanding principal amount of the Revolving Loan
would exceed the Revolving Loan Ceiling.

 

The request and acceptance by any Borrower of the proceeds of any Revolving
Credit Advance or the incurrence by Lender of any Letter of Credit Obligations,
in each case, shall be deemed to constitute, as of the date of such request or
acceptance, (i) a representation and warranty by Borrowers that the conditions
in this Section 3.3 have been satisfied and (ii) a reaffirmation by Borrowers of
the granting and continuance of Lender’s Liens pursuant to the Collateral
Documents.

 

4.          REPRESENTATIONS AND WARRANTIES

 

To induce Lender to make, in its sole discretion and with no obligation to do
so, the Revolving Credit Advances and incur Letter of Credit Obligations, each
Borrower makes the following representations and warranties to Lender, each and
all of which shall survive the execution and delivery of this Agreement.

 

4.1        Limited Liability Company Existence; Compliance with Law. Borrowers’
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof or, as applicable, the signature page to a Borrower
Joinder. Original Borrower is a limited liability company duly organized, in
good standing, and validly existing under the laws of its jurisdiction of
formation. Each other Borrower which becomes party hereto pursuant to a Borrower
Joinder has the corporate, company, or partnership form identified in the
Borrower Joinder applicable to it and is duly organized, in good standing, and
validly existing under the laws of its jurisdiction of formation. Each Borrower
(a) is duly qualified to conduct business in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification; (b) has the requisite power and authority and the legal right to
own, pledge, mortgage or otherwise encumber and operate its properties, to lease
the property it operates under lease and to conduct its business as now,
heretofore and proposed to be conducted; (c) has all licenses, permits, consents
or approvals from or by, and has made all filings with, and has given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (d) is in compliance with
its Organizational Documents; and (e) is in compliance with all applicable
provisions of Law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

- 55 -

 

 

 

4.2          Executive Offices; FEIN; Organizational Number. The current
location of Original Borrower’s chief executive office and principal place of
business is 21860 Burbank Blvd Suite 300 South, Woodland Hills, CA 91367 and
Original Borrower has not had any other chief executive office or principal
place of business. Original Borrower’s federal employer identification number is
26-3540693 and its organizational number given to it by its jurisdiction of
formation is 200828810099. All information set forth on the Perfection
Certificate pertaining to each Borrower is accurate and complete as of the date
hereof; and there has been no change in any of such information from the date on
which the Perfection Certificate was signed by such Borrower to the Restatement
Date.

 

4.3          Company Power, Authorization, Enforceable Obligations. The
execution, delivery and performance by each Borrower of the Loan Documents to
which it is a party and the creation of all Liens provided for therein: (a) are
within such Borrower’s corporate (or equivalent company) authority; (b) have
been duly authorized by all necessary or proper company or corporate action; (c)
do not contravene any provision of such Borrower’s Organizational Documents; (d)
do not violate any Law; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Borrower is a party or
by which such Borrower or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Borrower
other than those in favor of Lender pursuant to the Loan Documents; and (g) do
not require the consent or approval of any Governmental Authority or any other
Person, except those, if any, that have been received and except for recordings
and filings by Lender in connection with the Liens granted to Lender under any
of the Loan Documents, all of which will have been duly obtained, made or
complied with prior to the Restatement Date. Each Loan Document to which a
Borrower is a party constitutes a legal, valid and binding obligation of such
Borrower enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to its enforceability, and, without prejudice to the
generality of the foregoing, each Collateral Document to which a Borrower is a
party creates the security interests which it purports to create, those security
interests are valid and effective and the security created thereby has or will
have first ranking priority and shall not be subject to any prior ranking or
pari passu ranking security interest. Further, the choice of governing law of
the Loan Documents will be recognized and enforced in each Borrower’s Relevant
Jurisdiction and a judgment obtained in relation to a Loan Document in the
jurisdiction of the governing law of that Loan Document will be recognized and
enforced in each Borrower’s Relevant Jurisdiction.

 

4.4          Material Adverse Effect. All financial statements relating to
Borrowers, GAG Inc., and Great American that have been delivered by or on behalf
of Borrowers pursuant to Article 5 hereof have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to normal year-end audit adjustments) and present
fairly in all material respects Borrowers’, GAG Inc.’s, or Great American’s (as
applicable) financial condition as of the date thereof and results of operations
for the period then ended. No event has occurred, which alone or together with
other events, could reasonably be expected to have a Material Adverse Effect.

 

- 56 -

 

 

4.5          Agreements Entered Into by Borrowers. (a) No Borrower has entered
into any contract, instrument, or other agreement other than this Agreement, the
other Loan Documents, any Liquidation Sales Agreements, any Liquidator Joint
Venture Agreements, and any other agreement entered into in the ordinary course
of business and necessary to the performance of the foregoing agreements; and
(b) no Borrower is in default and, except as previously disclosed to Lender in
writing, to Borrower’s knowledge no third party is in default under any of such
agreements.

 

4.6          Ownership of Property; Liens. No Borrower owns any property other
than (i) the rights under the agreements described in Section 4.5(a) and
(ii) the Retail Inventory and/or Other Assets purchased pursuant to a Purchase
Agreement or an Agency Agreement under clauses thereof that may permit a
Borrower to retain any unsold Retail Inventory or other property of a Merchant
at the conclusion of any Liquidation Sale, if any. Each applicable Borrower has
good and marketable title to such property, and none of such property is subject
to any Liens other than Permitted Encumbrances. Each Borrower has disclosed in
writing to Lender any Retail Inventory, Other Assets, or other Collateral that
is known by such Borrower subject to a retention of title claim. In addition,
there are no facts, circumstances or conditions known to any Borrower that may
result in any Liens other than those in favor of Lender pursuant to the Loan
Documents or Liens in relation to retention of title claims disclosed to Lender
in writing. Lender’s Liens against the Collateral are validly created,
perfected, and first priority Liens, subject only to Permitted Encumbrances.

 

4.7          Operations of Borrower. Each Borrower has no employees and operates
its business solely through services provided by Great American.

 

4.8          Ventures, Subsidiaries and Affiliates, and Indebtedness.

 

(a)          Other than Credit Parties which may become party hereto after the
Restatement Date pursuant to a Borrower Joinder, no Borrower has any
Subsidiaries, is engaged in any joint venture or partnership with any other
Person (other than pursuant to any Liquidator Joint Venture Agreement) and is
not an Affiliate of any other Person except Great American and their respective
Affiliates listed on Schedule 4.8, and those natural Persons who may be deemed
Affiliates by being managers of the Affiliates listed on Schedule 4.8 (such
Persons are not required to be listed on such Schedule).

 

(b)          Great American is a wholly-owned Subsidiary of GAG Inc. Great
American is the sole member of Original Borrower. Each Borrower is a
wholly-owned Subsidiary of Great American.

 

(c)          No Borrower has any outstanding Indebtedness for borrowed money
other than as may be outstanding or permitted under this Agreement from time to
time and has no Liens on its assets other than as may be outstanding or
permitted under this Agreement. Great American Group CS, LLC, Great American and
any of their respective Affiliates, as applicable, has repaid and satisfied all
Indebtedness and other obligations owed by it to Credit Suisse, all loan and
security documents entered into between Great American CS LLC, Great American,
and any of their respective Affiliates with Credit Suisse have terminated and
are of no further force or effect, and all Liens granted by any of the foregoing
in favor of Credit Suisse have been terminated and released.

 

- 57 -

 

 

4.9           Requirements of Law. No Borrower is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940 as amended. No Borrower is subject to regulation under the Federal Power
Act, or any other federal, state, national or local statute that restricts or
limits its ability to incur indebtedness or to perform its obligations
hereunder. The making of Revolving Credit Advances by Lender to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof and the consummation
of the Liquidation Sales will not violate any provision of any such statute or
any rule, regulation or order issued by the Securities and Exchange Commission
or any other Governmental Authority in any jurisdiction to which a Borrower may
be subject. Each Borrower is in compliance with, and shall hereafter comply with
and use its assets in compliance with, all requirements of applicable Law except
where the failure of such compliance will not be reasonably likely to result in
a Material Adverse Effect. No Borrower has received any notice of any violation
of any requirement of Law (other than of a violation which could not be
reasonably likely to result in a Material Adverse Effect).

 

4.10         Margin Regulations. No Borrower is engaged, nor will any Borrower
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security” as such terms are defined in Regulation U of the Federal Reserve Board
as now and from time to time hereafter in effect (such securities being referred
to herein as “Margin Stock”). No Borrower owns any Margin Stock, and none of the
proceeds of the Revolving Credit Advances, the Letters of Credit, or other
extensions of credit under this Agreement will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose which might cause any of the
Revolving Credit Advances, Letters of Credit, or other extensions of credit
under this Agreement to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board. No Borrower will take or
permit to be taken any action which might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

 

4.11         Taxes. All tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Borrower have been filed with the appropriate Governmental Authority and all
Charges have been paid prior to the date on which any fine, penalty, interest or
late charge may be added thereto for nonpayment thereof (or any such fine,
penalty, interest, late charge or loss has been paid). There are no assessments
or threatened assessments by the IRS or any other applicable Government
Authority currently outstanding. No Borrower has executed or filed with the IRS
or any other Governmental Authority any agreement or other document extending,
or having the effect of extending, the period for assessment or collection-of
any Charges. No Borrower or any of their predecessors is liable for any Charges:
(a) under any agreement (including any tax sharing agreements) or (b) to
Borrowers’ knowledge, as a transferee.

 

- 58 -

 

 

4.12         ERISA. No Borrower has any employee benefit plans as defined in
Section 3(3) of ERISA. No Borrower or any ERISA Affiliate has taken, or failed
to take, any action that has subjected or would subject any Borrower to any
liability with respect to any employee benefit plan.

 

4.13         No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to Borrowers’ knowledge, threatened against any
Borrower, before any Governmental Authority or before any arbitrator or panel of
arbitrators (collectively, “Litigation”) that challenges any Borrower’s right or
power to enter into or perform any of its obligations under the Loan Documents
to which it is a party, or the validity or enforceability of any Loan Document
or any action taken thereunder. There is no Litigation pending or, to Borrowers’
knowledge, threatened that seeks damages or injunctive relief or alleges
criminal misconduct of any Borrower.

 

4.14         Brokers. No broker or finder acting on behalf of any Borrower
brought about the obtaining, making or closing of the Revolving Loan, and no
Borrower has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

 

4.15         Full Disclosure. No information contained in this Agreement, any of
the other Loan Documents, any financial statement, or any other reports from
time to time delivered hereunder or any written statement furnished by or on
behalf of any Borrower to Lender pursuant to the terms of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made.

 

4.16         Environmental Matters.

 

(a)          (i) No Borrower is involved in operations nor does it know of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of any
Borrower; (ii) no notice has been received by any Borrower identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to Borrowers’ knowledge, there are no facts,
circumstances or conditions that may result in any Borrower being identified as
a “potentially responsible party” under CERCLA or analogous state statutes; and
(iii) Borrowers have provided to Lender copies of all existing environmental
reports, reviews and audits and all written information, if any, pertaining to
actual or potential Environmental Liabilities.

 

(b)          Each Borrower hereby acknowledges and agrees that Lender (i) is not
now, and has not ever been, in control of any of such Borrower’s affairs, and
(ii) does not, other than in connection with Lender exercising certain of its
rights under certain of the Loan Documents after an Event of Default, have the
capacity through the provisions of the Loan Documents or otherwise to influence
such Borrower’s conduct with respect to the ownership, operation or management
of its compliance with Environmental Laws or Environmental Permits.

 

- 59 -

 

 

4.17         Deposit and Disbursement Accounts. Schedule 4.17 lists all banks
and other financial institutions at which Borrower maintains deposits and/or
other accounts as of the Restatement Date, including any DDAs and any
Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number.

 

4.18         Government Contracts. None of the Liquidation Sales Agreements or
Purchase Agreements is or will be subject to the Federal Assignment of Claims
Act, as amended (31 U.S.C. Section 3727) or any similar Law of any Governmental
Authority.

 

4.19         Solvency; Fraudulent Transfer.

 

(a)          Both before and after giving effect to (i) the Revolving Credit
Advances and Letter of Credit Obligations to be made or extended on the
Restatement Date or such other date as Revolving Credit Advances or Letter of
Credit Obligations requested hereunder are made or extended, (ii) the
disbursement of the proceeds of such Revolving Credit Advances or Letters of
Credit pursuant to the instructions of any Borrower, (iii) any Liquidation Sale,
and (iv) the payment and accrual of all transaction costs in connection with the
foregoing, each Credit Party is Solvent.

 

(b)          No transfer of property is being made by any Credit Party and no
obligation is being incurred by any Credit Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Credit Party.

 

(c)          No transfer of property is being made by any Credit Party without
receiving a reasonably equivalent value in exchange for such transfer and each
Credit Party’s remaining assets are not unreasonably small in relation to its
business.

 

4.20         Liquidation Sales Agreements. Borrowers have delivered to Lender
complete and correct copies of all existing Liquidation Sales Agreements and
Liquidator Joint Venture Agreements (including all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith). No Borrower nor, to
Borrowers’ knowledge, any other Person party thereto is in default in the
performance or compliance with any provisions thereof. All Liquidation Sales
Agreements and Liquidator Joint Venture Agreements comply with, and all
Liquidation Sales and purchases made pursuant thereto or pursuant to any
Purchase Agreement prior to such time have been consummated in accordance with,
all applicable Laws of all applicable Governmental Authorities. All requisite
approvals by Governmental Authorities having jurisdiction over Borrower (or any
Liquidator JV) and, to Borrowers’ knowledge, Merchants and other Persons
referenced therein, with respect to the transactions contemplated by such
Liquidation Sales Agreements or Liquidator Joint Venture Agreements have been
obtained, and no such approvals impose any conditions to the consummation of the
transactions contemplated by such Liquidation Sales Agreements or Liquidator
Joint Venture Agreements or to the conduct by any Borrower of its business
thereafter. To Borrowers’ knowledge, none of the Merchant’s representations or
warranties in such Liquidation Sales Agreements contain any untrue statement of
a material fact or omit any fact necessary to make the statements therein not
misleading. Each of the representations and warranties given by any Borrower in
such Liquidation Sales Agreements is true and correct in all material respects.
Notwithstanding anything contained in such Liquidation Sales Agreements to the
contrary, such representations and warranties of Borrower are incorporated into
this Agreement by this Section 4.20 and shall, solely for purposes of this
Agreement and the benefit of Lender, survive the consummation of the related
Liquidation Sale, purchase by a Borrower, or other transactions contemplated
therein.

 

- 60 -

 

 

4.21         Patriot Act, Foreign Assets, Etc. No Borrower is (nor will it be) a
Person with whom Lender is restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of Treasury of
the United States of America (including, those persons named on the OFAC’s
specially designated and Blocked Persons list) or under any similar statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support, or Terrorism) or other governmental action; no Borrower is
knowingly engaging in and (shall not knowingly engage in) any dealings or
transactions or otherwise associated with such persons. In addition, each
Borrower hereby agrees to provide Lender with any additional information that
Lender deems reasonable and necessary from time to time in connection with the
transactions contemplated by this Agreement in order to assure compliance with
all applicable Laws concerning money laundering and similar activities. None of
the requesting or borrowing of any Revolving Credit Advances, the requesting or
issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C.
§1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of Borrowers nor
any of their Subsidiaries or other Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person”.

 

4.22         No Events of Default. As of any date of determination, both before
and after giving effect to the making of any Revolving Credit Advances or the
issuance of any Letters of Credit, there are no Events of Default.

 

4.23         Use of Proceeds. The proceeds of any Revolving Credit Advances or
any Letter of Credit are neither intended or anticipated to be used nor have
been used in any way which would cause a breach of Section 2.2 or otherwise
result in an Event of Default.

 

4.24         Investments. Other than Investments made by a Borrower in
connection with any Liquidation Sale, no Borrower has any Investments or made
any agreements or other legally binding commitments to invest in any Person.

 

- 61 -

 

 

4.25         Indebtedness. Other than the Obligations, the Indebtedness
permitted in Section 7.4 and any obligations in respect to Liquidation Sale
Agreements or Liquidator Joint Venture Agreements, no Borrower has any
Indebtedness.

 

4.26         GAG Purchase Agreement. All of GAG Inc.’s, Great American’s, and
any of their respective Affiliates’ obligations, including payment of all fees
and other amounts, under the GAG Purchase Agreement, and any other document or
agreement executed in connection therewith, have been satisfied in full as of
the Restatement Date. There is no default or breach by any Person party to the
GAG Purchase Agreement of any terms, conditions, or provisions of the GAG
Purchase Agreement. The GAG Purchase Agreement has not been amended, waived,
supplemented, terminated, or restated since July 28, 2009.

 

5.            FINANCIAL STATEMENTS AND INFORMATION

 

5.1          Reports and Notices. Each Borrower covenants and agrees that, from
and after the Closing Date and until the Termination Date, it shall deliver to
Lender (a) concurrently with the delivery of such information to the applicable
Merchant, copies of financial statements, notices, projections and other
financial information at the times and in the manner set forth in the
Liquidation Sales Agreements with such Merchant, (b) promptly after receipt by
such Borrower, copies of any notices, financial statements, or other reports
from any Merchant under or relating to the Liquidation Sales Agreements, (c)
copies of any notices delivered to such Borrower under any Liquidator Joint
Venture Agreement or any other agreement executed in connection therewith, and
(d) copies of any motion filed in connection with any bankruptcy case involving
a Merchant or, if relevant, order of any court hearing such case (including,
without limitation, the court order (if applicable) approving the retention of
such Borrower or a Liquidator JV as the liquidator and the terms of such
retention) concerning the Liquidation Sale and/or any transactions contemplated
under any Liquidation Sale Agreement.

 

5.2          Reports Relating to Liquidation Sales. In addition, each Borrower
shall provide to Lender the information with respect to each Liquidation Sale
described on Schedule 5.2.

 

5.3          Financial Reports and SEC Filings.

 

(a)          As soon as available, but in any event within ninety (90) days
after the end of each Fiscal year, Borrowers shall deliver to Lender, or cause
GAG Inc. to deliver to Lender, (i) Consolidated and consolidating financial
statements of GAG Inc. and its Subsidiaries for each such Fiscal year, audited
by independent certified public accountants selected by GAG Inc. and reasonably
acceptable to Lender and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management) together
with a certificate of such accountants addressed to Lender stating that such
accountants do not have knowledge of the existence of any Default or Event of
Default and (ii) the annual 10-K reports (or any successor form) of GAG Inc.
filed with the SEC.

 

- 62 -

 

 

(b)          As soon as practicable, but in any event not later than fifty (50)
days after the end of each of the first three Fiscal quarters of each Fiscal
year of GAG Inc., Borrowers shall deliver to Lender, or cause GAG Inc. to
deliver to Lender, (i) copies of the unaudited consolidated balance sheet of GAG
Inc. and its Subsidiaries as at the end of such quarter, and the related
consolidated statement of operations for such quarter and for the portion of GAG
Inc.’s Fiscal year then elapsed, and the related consolidated statement of cash
flow for such quarter and for the portion of GAG Inc.’s Fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP (subject
to year-end adjustments and except for the absence of notes), and (ii) the
quarterly 10-Q (or any successor form) reports of GAG Inc. filed with the SEC.

 

(c)          As soon as available, but in any event within 15 days after the end
of each month during each of GAG Inc.’s Fiscal years, Borrowers shall deliver to
Lender, or cause GAG Inc. to deliver, each of the following (which may be
prepared by GAG Inc. internally):

 

(i)          a GAG Inc. prepared Consolidated and individual balance sheet,
income statement, and statement of cash flow covering GAG Inc.’s and its
Subsidiaries’ operations during such period and comparing the same period during
the prior year on a Consolidated, consolidating and individual basis

 

(ii)         a certificate signed by the chief financial officer of GAG Inc. to
the effect that:

 

(A)         the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
Fiscal year-end audit adjustments) and fairly present in all material respects
the financial condition of GAG Inc. and its Subsidiaries,

 

(B)         the representations and warranties of each Borrower contained in
this Agreement and the other Loan Documents, of GA Asset Advisors in the GA
Asset Advisors Guaranty to the extent the GA Asset Advisors Guaranty is in
effect, and of GAG Inc. and Great American contained in the Great American
Guaranty, are true and correct in all material respects on and as of the date of
such certificate, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date), and

 

(C)         there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto).

 

(d)          Promptly after the same become publicly available, Borrowers shall
deliver to Lender, or cause GAG Inc. to deliver to Lender, copies of all
periodic and other reports, proxy statements and other materials filed by GAG
Inc. or any of its Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, as the case may be.

 

(e)          Promptly after the sending or filing thereof, Borrowers shall
deliver to Lender, or cause GAG Inc. to deliver to Lender, copies of all
quarterly and annual reports and proxy solicitations that GAG Inc. sends to its
public security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (of securities
that GAG Inc. or any of its Subsidiaries files with the SEC or any national
securities exchange.

 

- 63 -

 

 

(f)          Copies of reports and financial statements filed by GAG Inc. with
the SEC and required to be delivered to Lender under this Section 5.3 by
Borrowers shall be deemed to have been delivered on the date on which GAG Inc.
causes such reports, or reports containing such financial statements, to be
posted on the Internet at www.sec.gov or at such other website identified by
Borrowers in a notice to Lender and that is accessible by Lender without charge.

 

(g)          Upon Lender’s request, Borrowers shall deliver evidence in form and
substance satisfactory to Lender of their compliance with Section 6.15 hereof.

 

6.         AFFIRMATIVE COVENANTS

 

Each Borrower agrees that from and after the date hereof and until the
Termination Date, Borrowers shall comply with each of the following covenants:

 

6.1          Maintenance of Existence and Conduct of Business. Each Borrower
shall: (a) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence as in effect on the Restatement
Date or the date of any Borrower Joinder with respect to any Borrower not party
hereto on the Restatement Date, and its rights and franchises necessary to the
proper conduct of its business; (b) continue to conduct its business solely for
the purpose of conducting Liquidation Sales or consummating purchases under
Liquidation Sales Agreements; (c) at all times maintain, preserve and protect
all of its assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into consideration ordinary wear and tear); and (d) transact
business only in its legal name. Each Borrower shall cause any Liquidator JV to
comply with the foregoing from the date of any Liquidation Joint Venture
Agreement.

 

6.2          Payment of Obligations.

 

(a)          Subject to Section 6.2(b), Borrowers shall, or if applicable shall
cause any Liquidator JV to, pay and discharge or cause to be paid and discharged
promptly all Charges and lawful claims for labor, materials, supplies and
services or otherwise, before any thereof shall become past due.

 

(b)          Borrowers may in good faith contest, by appropriate proceedings,
the validity or amount of any Charges or claims described in Section 6.2(a);
provided, that (a) at the time of commencement of any such contest no Default or
Event of Default shall have occurred and be continuing, (b) adequate reserves
with respect to such contest are maintained on the books of Borrowers, in
accordance with GAAP, (c) such contest is maintained and prosecuted continuously
and with diligence and operates to suspend collection or enforcement of such
Charges or claims or any Lien in respect thereof, (d) none of the Collateral
becomes subject to forfeiture or loss as a result of such contest, (e) no Lien
shall be imposed to secure payment of such Charges, (f) Borrowers shall promptly
pay or discharge such contested Charges or claims and all additional charges,
interest, penalties and expenses, if any, and shall deliver to Lender evidence
acceptable to Lender of such compliance, payment or discharge, if such contest
is terminated or discontinued adversely to Borrowers or the conditions set forth
in this Section 6.2(b) are no longer met, and (g) Lender has not advised
Borrowers in writing that Lender reasonably believes that nonpayment or
nondischarge thereof could have or result in a Material Adverse Effect.

 

- 64 -

 

 

6.3          Books and Records. Borrowers shall keep adequate Books and Records
with respect to their business activities (which includes the business
activities of any Liquidator JV), including, without limitation, Books and
Records relating to all Expenses, in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP. All Expenses shall be
documented and available for inspection by Lender or its representatives.

 

6.4          Insurance.

 

(a)          Borrowers shall, at their sole cost and expense, maintain or cause
any Liquidator JV or Merchant to maintain, as the case may be, policies of
insurance required to be maintained (or caused to be maintained) by a Borrower
or a Liquidator JV in any applicable Liquidation Sales Agreement, in form and
with insurers acceptable to Lender. In the event any Borrower or any Liquidator
JV is to acquire or acquires ownership of any Retail Inventory, Other Assets, or
other Collateral then, prior to acquiring such ownership, Borrowers shall notify
Lender and shall maintain policies of insurance with respect thereto
satisfactory to Lender in its discretion prior to the acquisition thereof by any
Borrower. If requested by Lender, Borrowers shall cause Lender to be named as an
additional insured, loss payee, or other similar term under such insurance
policies. If Borrowers at any time or times hereafter shall fail to obtain or
maintain, or shall fail to cause any Liquidator JV to obtain or maintain, any of
the policies of insurance required above or to pay all premiums relating
thereto, Lender may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which Lender deems advisable. Lender shall have no obligation to
obtain insurance for any Borrower or pay any premiums therefor. In the event
Lender does obtain such insurance or pay any such premiums, Lender shall not be
deemed to have waived any Default or Event of Default arising from any
Borrower’s failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including attorneys’ fees, court costs and other charges
related thereto, shall be payable on demand by Borrowers to Lender and shall be
additional Obligations hereunder secured by the Collateral and subject to the
Great American Guaranty and, to the extent in effect, GA Asset Advisors
Guaranty.

 

(b)          Lender reserves the right at any time upon any change in Borrowers’
risk profile to require additional forms and limits of insurance to, in Lender’s
reasonable opinion, adequately protect both Lender’s interests in all or any
portion of the Collateral and to ensure that each Borrower is protected by
insurance in amounts and with coverage customary for its industry or the type of
property acquired by Borrowers. If requested by Lender, Borrowers shall deliver
to Lender from time to time a report of a reputable insurance broker, reasonably
satisfactory to Lender, with respect to their insurance policies.

 

- 65 -

 

 

(c)          Borrowers shall deliver to Lender, in form and substance reasonably
satisfactory to Lender, endorsements to all policies of insurance naming Lender
as loss payee or additional insured, as appropriate, for those policies of
insurance under which a Borrower or a Liquidator JV is named as an insured.
Borrowers shall promptly notify Lender of any loss, damage, or destruction to
the Retail Inventory, the Other Assets, or any other Collateral, whether or not
covered by insurance. After deducting from such proceeds the expenses, if any,
incurred by Lender in the collection or handling thereof, Lender shall apply
such proceeds to the reduction of the Obligations in accordance with Section
2.8.

 

6.5          Compliance with Laws. Each Borrower shall, and shall cause any
Liquidator JV to, comply with all federal, state, national, local, and foreign
laws and regulations applicable to it, except to the extent that the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

6.6          Supplemental Disclosure. From time to time as may be requested by
Lender (which request will not be made more frequently than once each year
absent the occurrence and continuance of a Default or an Event of Default), and
upon any Borrower becoming party hereto pursuant to a Borrower Joinder,
Borrowers shall supplement each Schedule hereto, or any representation herein or
in any other Loan Document, with respect to any matter hereafter arising which,
if existing or occurring at the date of this Agreement, would have been required
to be set forth or described in such Schedule or as an exception to such
representation or which is necessary to correct any information in such Schedule
or representation which has been rendered inaccurate thereby (and, in the case
of any supplements to any Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall be or be
deemed a waiver of any Default or Event of Default resulting from the matters
disclosed therein, except as consented to by Lender in writing; and (b) no
supplement shall be required as to representations and warranties that relate
solely to the Restatement Date.

 

6.7          Intellectual Property. Each Borrower will conduct, and will cause
any Liquidator JV to conduct, its business and affairs without infringement of
or interference with any intellectual property of any other Person. Borrowers
shall obtain all intellectual property rights necessary for the conduct of any
Liquidation Sale or to enable Borrowers to purchase and resell any Retail
Inventory, Other Assets, or other Collateral purchased by any Borrower pursuant
to a Liquidation Sales Agreement.

 

6.8          Environmental Matters. Each Borrower shall and shall cause each
Person within its control (including any Liquidator JV) to: (a) conduct its
operations and keep and maintain its property in compliance with all
Environmental Laws and Environmental Permits; (b) implement any and all
investigation, remediation, removal and response actions which are appropriate
or necessary to comply with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material on, at, in, under, above,
to, from or about any of its property; (c) notify Lender promptly after such
Borrower becomes aware of any violation of Environmental Laws or Environmental
Permits or any Release on, at, in, under, above, to, from or about any property;
and (d) promptly forward to Lender a copy of any order, notice, request for
information or any communication or report received by such Borrower in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits, in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter. No Borrower shall be deemed to have a Merchant “within its control”
solely because of the provisions of any Liquidation Sales Agreement.

 

- 66 -

 

 

6.9          Further Assurances. Borrowers agree that they shall and shall cause
any Liquidator JV and Merchant to, at Borrowers’ expense and upon request of
Lender, duly execute and deliver, or cause to be duly executed and delivered, to
Lender such further instruments and do and cause to be done such further acts as
may be necessary or proper in the reasonable opinion of Lender to carry out more
effectually the provisions and purposes of this Agreement or any other Loan
Document. Without limiting the foregoing, Borrowers shall take all actions
necessary such that (a) any borrower or guarantor under the UK Credit Agreement
(including but not limited to GA Asset Advisors) concurrently with its execution
of the UK Credit Agreement, and any other Foreign Credit Party concurrently with
becoming a Foreign Credit Party, shall execute and deliver to Lender such
Foreign Security Documents together with a guaranty of the Obligations and any
other agreements, legal opinions, documents and instruments as are required by
Lender each in form and substance satisfactory to Lender and (b) the Liens
granted to Lender pursuant to the Collateral Documents will at all times be
fully perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances with respect to the
Collateral. Without limiting the foregoing, none of the Credit Parties shall,
and each of the Credit Parties shall cause their respective Subsidiaries not to,
execute the UK Credit Agreement or any agreements, documents and instruments
related thereto unless the Subordination Agreement is executed by all parties
thereto concurrently therewith.

 

6.10        Liquidation Related Agreements.

 

(a)          Each Borrower shall comply, and shall cause each Liquidator JV to
comply, with all material terms, provisions and conditions of the Liquidation
Sales Agreements and Liquidator Joint Venture Agreements, and Borrowers shall
promptly notify Lender of any breach of or noncompliance with any material
terms, provisions, or conditions of any Liquidation Sales Agreement by the
applicable Merchant of which any Borrower has knowledge or of any Liquidator
Joint Venture Agreements by any Person party thereto of which any Borrower has
knowledge.

 

(b)          Contemporaneously with any Borrower’s execution and delivery of any
Liquidation Sales Agreement or Liquidator Joint Venture Agreement (or any
amendment, modification, waiver, supplement, or restatement of any of the
foregoing), Borrowers shall deliver to Lender a complete copy of such
Liquidation Sales Agreement or Liquidator Joint Venture Agreement and a duly
executed Collateral Assignment with respect thereto.

 

6.11         Investment Proceeds, Etc. The proceeds of any Investment from any
source in any Borrower and any other funds received by any Borrower other than
from ordinary course business operations (including, without limitation, sales
or other dispositions of any Borrower’s assets other than in the ordinary course
of such Borrower’s business, the proceeds from the issuance of any debt or the
incurrence of any Indebtedness by any Borrower other than Indebtedness permitted
under Section 7.4 hereof, any proceeds from the issuance of membership interests
of any Borrower after the date hereof, tax refunds, damage awards, or insurance
or condemnation proceeds) shall be deposited directly into a Collection Account,
provided, however, that notwithstanding the foregoing, Borrowers may deposit the
Borrower Equity Amount needed for specific Liquidation Sales directly into a
Disbursement Account.

 

- 67 -

 

 

6.12        Immediate Notice to Lender. Borrowers shall provide Lender with
written notice promptly upon the occurrence of any of the following events,
which written notice shall state with reasonable particularity the facts and
circumstances of the event for which such notice is being given:

 

(a)          Any change in the Authorized Persons;

 

(b)          Any cessation by GAG Inc., Great American or any Borrower of making
payments to its creditors generally as the same become due;

 

(c)          Any failure by GAG Inc., Great American or any Borrower to pay rent
at any location, which failure continues for more than three (3) Business Days
following the last day on which such rent was due;

 

(d)          Any Material Adverse Effect;

 

(e)          The occurrence of any Default or Event of Default or any default or
event of default under the UK Credit Agreement (if it is then in effect) or any
documents related thereto;

 

(f)          Any intention on the part of any Borrower, GAG Inc. or Great
American to discharge any Borrower’s, GAG Inc.’s or Great American’s present
independent accountants or any withdrawal or resignation by such independent
accountants from their acting in such capacity;

 

(g)          Any litigation which, if determined adversely to any of the Credit
Parties, could reasonably be expected to result in a Material Adverse Effect;

 

(h)          Any material default or dispute under any Liquidation Sales
Agreement or any Liquidator Joint Venture Agreement;

 

(i)          Any acquisition or formation of any Subsidiary of Borrower or any
Liquidation Joint Venture involving Borrower;

 

(j)          The filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting GAG Inc.,
any Borrower, or any other Subsidiary of GAG Inc. or any of their assets that
could reasonably be expected to result in a Material Adverse Effect; and

 

(k)          The filing of any motion to convert a chapter 11 proceeding of a
Merchant under the Bankruptcy Code to a proceeding under chapter 7 thereof,
application for relief from an automatic stay by any creditor of a Merchant in
any case involving such Merchant under the Bankruptcy Code, or any other request
for relief under the Bankruptcy Code or any other Debtor Relief Law which, if
granted by the applicable court or other Governmental Authority, could suspend,
terminate, interrupt, or otherwise impede any Liquidation Sale.

 

- 68 -

 

 

6.13        Solvency. The Credit Parties at all times shall be and remain in
compliance with Section 4.19 hereof.

 

6.14        Tax Matters.

 

(a)          Each Borrower shall duly and timely file, or cause to be duly and
timely filed, all Tax Returns required to be filed by it in respect of Taxes,
and duly and timely pay, or cause to be duly and timely paid, all Taxes due and
payable by it as required by applicable Law, including all Taxes assessed,
reassessed or for which a demand for payment is made by any Governmental
Authority, except when and so long as the validity of any such Taxes is being
contested in good faith by it or any other Person on its behalf through
appropriate proceedings and adequate provisions for such Taxes have been made in
its financial statements in accordance with GAAP.

 

(b)          Subject to Section 2.13, each Borrower shall duly and timely
withhold, or cause to be duly and timely withheld, all material Taxes required
to be withheld by it in accordance with applicable Law from any amount paid, or
credited, or deemed to be paid or credited by it to or for the account of any
Person (including any employees, officers or any non-resident Person), and shall
duly and timely remit, or cause to be duly and timely remitted, to the
appropriate Governmental Authority such Taxes required by applicable Law to be
remitted by it.

 

(c)          Each Borrower shall not fail to pay any Taxes or other amounts
which would result in a Lien (other than a Permitted Encumbrance) on any
Collateral.

 

(d)          Each Borrower shall, upon written request, furnish to Lender
evidence satisfactory to Lender that such Borrower has paid such Taxes in each
jurisdiction in which Borrower is required to pay such Taxes.

 

6.15        Borrower’s Activities.

 

(a)          No Borrower shall engage in any activity except for:

 

(i)          conducting Liquidation Sales that are at least partially funded
with Liquidation Borrowings from Lender and other activities reasonably
incidental thereto; or

 

(ii)         becoming a member of a Liquidator JV for the purpose of conducting
Liquidation Sales that are at least partially funded with Liquidation Borrowings
from Lender and other activities reasonably incidental thereto.

 

(b)          No Borrower shall, nor shall GAG Inc. or Great American cause or
permit any Borrower to, enter into any Liquidation Sales Agreement or Liquidator
Joint Venture Agreements, unless such Borrower’s obligations thereunder are at
least partially financed by Liquidation Borrowings from Lender (and no other
Indebtedness of a Borrower).

 

- 69 -

 

 

(c)          Until the Revolving Credit Termination Date, the Credit Parties
agree that no Credit Party nor any of their Affiliates shall conduct any going
out of business, liquidation or store closing sales with respect to any Retail
Inventory or Other Assets of a Merchant which if conducted by a Borrower (or any
Liquidator JV of which a Borrower is a joint venturer) would be a Liquidation
Sale or enter into any agreement with any Person that, if entered into by a
Borrower, would be a Liquidation Sales Agreement or Liquidator Joint Venture
Agreement, unless:

 

(i)          the “Guaranteed Amount” or “Purchase Price” (as such terms are
defined in the applicable agency or purchase agreement) is less than $7,500,000
and not funded from the proceeds of any Indebtedness incurred by any Credit
Party except, directly or indirectly (as in the form of an advance from GAG Inc.
or Great American to any of its Subsidiaries other than a Borrower), from the
proceeds of the Parent Working Capital Facility; or

 

(ii)         GAG Inc., Great American or any of their respective Subsidiaries
(other than a Borrower), funds its obligations with respect to the “Guaranteed
Amount” or “Purchase Price” (as such terms are defined in the applicable agency
or purchase agreement) out of GAG Inc.’s, Great American’s or such
Subsidiary’s cash resources without the use of any Indebtedness (including any
Indebtedness derived from the Parent Working Capital Facility); or

 

(iii)        a Borrower has presented Lender with a Liquidation Loan Proposal
for such proposed Liquidation Sale, and Lender has determined that it will not
provide Revolving Credit Advances, Letters of Credit, or has offered alternate
terms therefor which such Borrower has rejected, all in a manner consistent with
the requirements of Section 2.1(f).

 

(d)          Nothing contained in this Section 6.15 or elsewhere in this
Agreement shall prevent GAG Inc., Great American or any other Affiliate or
Subsidiary thereof (other than a Borrower) from engaging in any activities
related to the liquidation of any real property, personal property or other
property of a Person other than a Merchant or an Affiliate thereof that in the
ordinary course of its business sells Retail Inventory, including the conducting
of a liquidation sale of such real property, personal property or other property
and issuing any guarantees in connection therewith.

 

7.         NEGATIVE COVENANTS

 

Each Borrower agrees that, without the prior written consent of Lender, from and
after the date hereof until the Termination Date, Borrowers shall comply with
each of the following covenants:

 

7.1          Mergers, Subsidiaries, Etc. No Borrower shall directly or
indirectly, by operation of law or otherwise, (a) form or acquire any
Subsidiary, (b) merge with, consolidate with, acquire all or substantially all
of the assets or capital stock of, or otherwise combine with or acquire, any
Person; provided, that, the acquisition of any assets by a Borrower in
connection with any Liquidation Sale pursuant to the Liquidation Sales
Agreements shall not be violation of this covenant, or (c) liquidate, wind up,
or dissolve itself (or suffer any liquidation or dissolution).

 

- 70 -

 

 

7.2          Liquidation Related Agreements. No Borrower shall amend, modify,
supplement, waive, or assent to noncompliance with any material term, provision
or condition of any Liquidation Sales Agreements or any Liquidator Joint Venture
Agreement without Lender’s prior written consent.

 

7.3          Investments, Loans and Advances. No Borrower shall make or permit
to exist any Investment in, or make, accrue or permit to exist loans or advances
of money to, any Person, through the direct or indirect lending of money,
holding of securities or otherwise except that, so long as no Default or Event
of Default shall have occurred and be continuing, Borrowers may collectively
make Investments up to $2,000,000 in the aggregate, subject to Control
Agreements in favor of Lender or otherwise subject to a perfected security
interest in favor of Lender, in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one year from the date of acquisition thereof, (ii) certificates
of deposit, maturing no more than one year from the date of creation thereof,
issued by commercial banks incorporated under the laws of the United States of
America, each having combined capital, surplus and undivided profits of not less
than $300,000,000 and having a senior secured rating of “A” or better by a
nationally recognized rating agency (an “A Rated Bank”), and (iii) time
deposits, maturing no more than 30 days from the date of creation thereof with A
Rated Banks.

 

7.4          Indebtedness. No Borrower shall create, incur, assume or permit to
exist any Indebtedness or liabilities, other than (i) the Liquidation Borrowings
and the other Obligations, (ii) deferred Taxes (so long as no Default or Event
of Default would occur or occurs as a result thereof); (iii) obligations arising
under or in relation to Liquidation Sales Agreements or Liquidator Joint Venture
Agreements; and (iv) Indebtedness owed to Great American in an amount not to
exceed $1,000,000 in the aggregate and incurred solely in connection with
services provided by Great American or one of its Affiliates.

 

7.5          Affiliate Transactions. Except as otherwise permitted under Section
7.4(iv), no Borrower shall enter into or be a party to any transaction with any
Affiliate; provided that, a Borrower, subject to and with funds received by
Borrower in accordance with Section 2.8, may (a) make payments to Great American
so long as such payments are not Restricted Payments (unless otherwise allowed
hereunder) and are limited to the reimbursement of actual out-of-pocket expenses
consistent with the Budget for any Liquidation Sale and (b) make payments to its
other Affiliates so long as such payments are limited to the payment or
reimbursement of such Affiliates’ actual, out of pocket costs and expenses
(without any mark-up or profit) related to providing goods or services which
relate to a Liquidation Sale. Notwithstanding anything to the contrary set forth
in this Agreement, in connection with any Liquidation Sale where Borrower is
required to post an Expense L/C, Borrower, at its discretion, shall have the
right to satisfy such requirement either through (a) a Letter of Credit
Obligations hereunder, or (b) Great American causing a letter of credit to be
issued through the Parent Capital Working Facility provided that Borrower shall
not incur any Indebtedness with respect to such letter of credit.

 

7.6          Capital Structure and Business. No Borrower shall (a) make any
changes in any of its business objectives or purposes, or any material change in
its operations, (b) make any change in its capital structure as described in
Section 4.8 or (c) form any Restricted Subsidiary that does not promptly execute
a Borrower Joinder.

 

- 71 -

 

 

7.7          Guaranteed Indebtedness. No Borrower shall create, incur, assume or
permit to exist any obligation to guaranty any Indebtedness or other obligation
of any other Person in any manner except by endorsement of instruments or items
of payment for deposit to the general account of Borrowers.

 

7.8          Liens. No Borrower shall create, incur, assume or permit to exist
any Lien on or with respect to the any of its properties or assets (whether now
owned or hereafter acquired) except (i) Liens in favor of (or assigned to)
Lender pursuant to the Loan Documents, (ii) Liens for taxes not yet due (iii)
potential or actual retention of title claims known to a Borrower, disclosed in
writing to Lender and reasonably acceptable to Lender, in relation to the assets
of a Merchant which are the subject of Liquidation Sales conducted outside of
the US and Canada, (iv) materialmen’s, mechanic’s, workmen’s, repairmen’s or
other like Liens arising in the ordinary course of business securing obligations
that are not overdue and (v) to the extent the UK Credit Agreement is in effect,
Liens in favor of Burdale pursuant to the UK Credit Agreement and related
documents (which Liens shall be subordinate to the Liens in favor of Lender
pursuant to the terms set forth in the Subordination Agreement) (collectively,
“Permitted Encumbrances”). In addition, no Borrower shall become a party to any
agreement, note, indenture or instrument, or take any other action, that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of Lender as additional collateral for the Obligations.

 

7.9          Sale of Membership Interests and Assets. No Borrower shall sell,
transfer, convey, assign or otherwise dispose of any of its properties or other
assets, including any membership interest (whether in a public or a private
offering or otherwise), other than the sale of Retail Inventory or Other Assets
in Liquidation Sales pursuant to the Liquidation Sales Agreements. With respect
to any disposition of assets or other properties in connection with any
Liquidation Sale pursuant to the respective Liquidation Sales Agreements, Lender
agrees to release its Lien on such assets or other properties in order to permit
Borrowers to effect such disposition and shall execute and deliver to Borrowers,
at Borrowers’ expense, appropriate UCC-3 termination statements and other
releases as reasonably requested by Borrowers.

 

7.10        ERISA. No Borrower shall cause or permit any ERISA Affiliate to
cause or permit to occur an event which could result in the imposition of a Lien
under Section 412 of the Internal Revenue Code or Section 302 or 4068 of ERISA.

 

7.11        Hazardous Materials. No Borrower shall cause nor, to the extent its
permission or acquiescence is sought or required, permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the real
estate upon which any Liquidation Sale is being held, where such Release would
(a) violate in any respect, or form the basis for any Environmental Liabilities
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the Collateral, Retail
Inventory, or Other Assets, other than such violations or impacts which could
not reasonably be expected to have a Material Adverse Effect.

 

- 72 -

 

 

7.12        Sale-Leasebacks. No Borrower shall engage in any sale-leaseback,
synthetic lease or similar transaction involving any assets.

 

7.13        Cancellation of Indebtedness. No Borrower shall cancel any claim or
debt owing to it, except for reasonable consideration negotiated on an
arm’s-length basis and in the ordinary course of its business.

 

7.14        Restricted Payments. No Borrower shall, directly or indirectly (i)
declare, order, pay or make any Restricted Payment or (ii) set aside any sum or
property therefor, except Borrowers may make payments to Great American of
amounts received by Borrowers in connection with a Liquidation Sale pursuant to
Section 2.8(a)(xiv) and the last sentence of Section 2.8.

 

7.15        Change of Company Name or Location; Change of Fiscal Year. No
Borrower shall (a) change its name, or (b) change its chief executive office,
principal place of business, other business offices, warehouses or other
locations, or the location of its records concerning the Collateral, in any case
without at least thirty (30) days prior written notice to Lender and after
completing or taking any reasonable action requested by Lender in connection
therewith, including to continue the perfection of any Liens in favor of Lender
in any Collateral, and provided that any such new location shall be in the
continental United States. Without limiting the foregoing, no Borrower shall
change its name, identity or structure in any manner which might make any
financing or continuation statement filed in connection herewith insufficient or
inadequate to comply with the requirements of Section 9-503 of the Code or any
other then applicable provision of the Code except upon prior written notice to
Lender and after completing or taking any reasonable action requested by Lender
in connection therewith, including to continue the perfection of any Liens in
favor of Lender in any Collateral. No Borrower shall change, nor suffer or
permit Great American or GAG Inc. to change, its Fiscal year.

 

7.16        No Speculative Transactions. No Borrower shall engage in any
transaction involving commodity options, futures contracts or similar
transactions.

 

7.17        Leases. No Borrower shall enter into any lease for real or personal
property.

 

7.18        Change of Control. No Borrower shall cause, permit, or suffer,
directly or indirectly, any Change of Control with respect to any Borrower.

 

7.19        Accounting Methods. No Borrower shall modify or change its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of any Borrower’s accounting records without said
accounting firm or service bureau agreeing to provide Lender information
regarding the Collateral and each Borrower’s financial condition.

 

7.20        Suspension. No Borrower shall suspend or go out of a substantial
portion of any of its business.

 

- 73 -

 

 

7.21        Benefit Plans. No Borrower nor any ERISA Affiliate shall maintain or
contribute to any Benefit Plan.

 

7.22        Preferred Stock. GAG Inc. agrees not to issue any Capital Stock to
any Person that would constitute “Preferred Stock” as defined and described in
GAG Inc.’s Certificate of Incorporation filed with the State of Delaware on May
7, 2009, without providing Lender with at least 30 days advance written notice
thereof, together with copies of all documents, certificates, and agreements to
be issued by GAG Inc. or any other Person in connection with such issuance.

 

8.         TERM

 

8.1          Termination. The financing arrangements contemplated hereby shall
be in effect until the Revolving Credit Termination Date, and any then
outstanding Obligations shall be automatically due and payable in full on such
date.

 

8.2          Survival of Obligations Upon Termination of Financing Arrangements.
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of any Borrower or the rights of Lender relating to any unpaid
portion of the Obligations, due or not due, liquidated, contingent or
unliquidated or any transaction or event occurring prior to such termination, or
any transaction or event, the performance of which is required after the
Revolving Credit Termination Date. Except as otherwise expressly provided herein
or in any other Loan Document, all undertakings, agreements, covenants,
warranties and representations of or binding upon any Borrower, and all rights
of Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, however
that in all events the provisions of Section 11, the payment of obligations
under Sections 2.11 and 2.13, and the indemnities contained in the Loan
Documents shall survive the Termination Date.

 

9.         EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

9.1          Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:

 

(a)          Any Borrower (i) shall fail to make any payment of principal of any
Revolving Credit Advance or any of the other Obligations when due and payable,
(ii) shall fail to make any payment of interest or any Fee when due and payable
and the same remains unremedied for more than one (1) Business Day, or (iii)
fails to pay or reimburse Lender for any expense reimbursable hereunder or under
any other Loan Document within ten (10) Business Days following such Borrower’s
receipt of Lender’s written demand for such reimbursement or payment of
expenses.

 

(b)          Any Borrower shall fail or neglect to perform, keep or observe any
of the provisions of Sections 2.2, 2.6, 6.4 or 7.

 

- 74 -

 

 

(c)          Any Borrower shall fail or neglect to perform, keep or observe any
of the provisions of Section 5, and the same shall remain unremedied for more
than five (5) Business Days.

 

(d)          Any Borrower shall fail or neglect to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this Section 9)
and such failure continues after the earlier of (i) three (3) Business Days
after such Borrower shall receive written notice of any such failure from Lender
or (ii) five (5) Business Days after such Borrower shall become aware thereof.

 

(e)          Any representation or warranty herein or in any Loan Document or in
any written statement, report, financial statement or certificate made or
delivered to Lender by any Borrower shall be untrue or incorrect in any material
respect as of the date when made or deemed made.

 

(f)          Any assets of any Borrower shall be attached, seized, levied upon
or subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors of any
Borrower.

 

(g)          An Insolvency Proceeding shall be commenced by GAG Inc., Great
American or any Borrower.

 

(h)          An Insolvency Proceeding shall be commenced against GAG Inc., Great
American or any Borrower and any of the following events occur: (i) such Person
consents to the institution of the Insolvency Proceeding against it, (ii) the
petition commencing the Insolvency Proceeding is not timely controverted, (iii)
the petition commencing the Insolvency Proceeding is not dismissed within
forty-five (45) days of the date of the filing thereof, (iv) an interim trustee
is appointed to take possession of all or any substantial portion of the
properties or assets of, or to operate all or any substantial portion of the
business of such Person, or (v) an order for relief shall have been entered
therein.

 

(i)          A notice of Lien, levy, or assessment shall be filed of record with
respect to the assets of GAG Inc. or Great American valued in the aggregate in
excess of $100,000 or any asset of a Borrower by the United States or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or any other Governmental Authority and with
respect to GAG Inc. and Great American the same is not discharged within ten
(10) Business Days of the date of such filing and with respect to a Borrower the
same is not discharged within two (2) Business Days of the date of such filing,
or if any taxes or debts owing at any time hereafter to any one or more of such
entities becomes a Lien, whether choate or otherwise, upon such entities’ assets
and the same is not paid on the payment date thereof.

 

(j)          A final judgment or judgments for the payment of money involving an
aggregate amount of (i) $100,000 or more shall be rendered against any Borrower
or (ii) $2,000,000 or more shall be rendered against GAG Inc. or Great American
and in each case the same shall not, within thirty (30) days after the entry
thereof, have been discharged or execution thereof stayed or bonded pending
appeal, or shall not have been discharged prior to the expiration of any such
stay.

 

- 75 -

 

 

(k)          Any material provision of any Loan Document shall for any reason
cease to be valid, binding and enforceable in accordance with its terms (or any
Borrower, GAG Inc., or Great American, as the case may be, shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any security interest created
under any Loan Document shall cease to be a valid and perfected first priority
security interest or Lien (except as otherwise permitted herein or therein) in
any of the Collateral purported to be covered thereby, unless such security
interests cease to be a valid and perfected first priority security interest or
Lien in the Collateral solely by reason of Lender’s act or failure to act.

 

(l)          GAG Inc., Great American or any Borrower shall be enjoined,
restrained, or in any way prevented by court order or otherwise from continuing
to conduct all or any material part of its business affairs.

 

(m)          There shall be a default in any other agreement material to the
operations of the business of any Borrower or Great American and such default
(i) shall occur at the final maturity of the obligations thereunder or (ii)
shall result in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of such Borrower’s or Great American’s
obligations thereunder, to terminate such agreement, or to refuse to renew such
agreement pursuant to an automatic renewal right therein.

 

(n)          Any material misstatement or misrepresentation shall exist in any
warranty, representation, statement, or Record made to Lender by any Borrower,
Great American, or any officer, employee, agent, director (or comparable
manager) of any Borrower or Great American on behalf of any Borrower or Great
American.

 

(o)          There shall occur an event of default or any other material breach
under the Great American Guaranty or, if the GA Asset Advisors Guaranty is in
effect, the GA Asset Advisors Guaranty (after taking into account any applicable
notice and cure provisions related thereto), provided that, with respect to the
GA Asset Advisors Guaranty (if it is then in effect), Lender has given Borrower
written notice of such event of default or other material breach.

 

(p)          There shall occur a Change of Control.

 

(q)          There shall occur an indictment of, or institution of any legal
process or proceeding against, GAG Inc., Great American or any Borrower, or any
member, officer, director, or senior manager of GAG Inc., Great American or any
Borrower, where the relief, penalties or remedies sought or available include
the forfeiture of any property of GAG Inc., Great American or any Borrower
and/or the imposition of any stay or other order, the effect of which could be
to restrain in any material way the conduct by GAG Inc., Great American or any
Borrower of its business in the ordinary course or would otherwise result in a
Material Adverse Effect.

 

- 76 -

 

 

(r)          There shall occur an event of default or any other material breach
by any Person party to any Liquidator Joint Venture Agreement, Liquidation Sales
Agreement, Agency Agreement or Purchase Agreement (after taking into account any
applicable notice and cure provisions related thereto). Any Expense L/C required
under any Liquidation Sales Agreement shall not be issued when and as required
by such Liquidation Sales Agreement, or shall be cancelled, terminated, or shall
be permitted to expire except in accordance with the terms of any Liquidation
Sales Agreement.

 

(s)          If the UK Credit Agreement is in effect, there shall occur an event
of default or any other material breach under the UK Credit Agreement or any
related documents (after taking into account any applicable notice and cure
provisions related thereto), provided that Lender has given Borrower written
notice of such event of default or other material breach.

 

(t)          There shall occur any other event that has a Material Adverse
Effect.

 

9.2          Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, Lender may exercise any of the rights and remedies of a
secured party under the Code and any other rights and remedies provided for in
this Agreement or any other Loan Document or otherwise available to it at Law or
in equity, such rights and remedies to include, without limitation, the
following, all of which are authorized by each Borrower:

 

(a)          If any Default or Event of Default shall have occurred and be
continuing, Lender may without notice suspend this facility with respect to
further Revolving Credit Advances and the incurrence of further Letter of Credit
Obligations whereupon any further Revolving Credit Advances and Letter of Credit
Obligations shall be made or extended in Lender’s sole discretion so long as
such Default or Event of Default is continuing.

 

(b)          If any Event of Default shall have occurred and be continuing,
Lender may, without notice, (i) terminate this facility with respect to further
Revolving Credit Advances and the incurrence of further Letter of Credit
Obligations; (ii) except as otherwise expressly provided herein, increase the
rate of interest and Letter of Credit Fees applicable to the Obligations to the
Default Rate; (iii) declare all or any portion of the Obligations, including all
or any portion of any Liquidation Borrowing to be forthwith due and payable, and
require that the Letter of Credit Obligations be cash collateralized as provided
in Annex B, all without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by Borrowers; and (iv) exercise any
rights and remedies provided to Lender under the Loan Documents and/or at Law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 9.1 (f), (g) or (h), all
of the Obligations, including all portions of the Revolving Loan, shall become
immediately due and payable without declaration, notice or demand by any Person.

 

(c)          If any Event of Default shall have occurred and be continuing and
if Lender determines that any Borrower is unwilling or unable to conduct any
Liquidation Sale as required under a Liquidation Sales Agreement, then Lender
may assume control of, and conduct and complete, or appoint an agent to assume
control of, conduct, and complete, such Liquidation Sale pursuant to the terms
of such Liquidation Sales Agreement.

 

- 77 -

 

 

(d)          If any Event of Default shall have occurred and be continuing,
Lender may, without notice to any Borrower (such notice being expressly waived),
and without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Borrower held by Lender
or any Affiliate thereof (including any amounts received in the Cash Management
Accounts), or (ii) Indebtedness at any time owing to or for the credit or the
account of any Borrower held by Lender or any Affiliate thereof.

 

(e)          If any Event of Default shall have occurred and be continuing,
Lender may: (i) hold, as cash collateral, any and all balances and deposits of
any Borrower held by Lender, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations; (ii)
instruct each Cash Management Bank and any other depositary with whom a DDA
subject to a Control Agreement is maintained, to pay any and all balances and
deposits in the applicable Cash Management Account or other DDA to Lender’s
Account.

 

9.3          Remedies Cumulative. The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative and may be exercised simultaneously. Lender shall have all other
rights and remedies not inconsistent herewith as provided under the Code, by
Law, or in equity. No exercise by Lender of one right or remedy shall be deemed
an election, and no waiver by Lender of any Event of Default shall be deemed a
continuing waiver. No delay by Lender shall constitute a waiver, election, or
acquiescence by it.

 

9.4          Waivers by Borrower. Except as otherwise provided for in this
Agreement or by applicable Law, each Borrower waives: (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Lender on which such Borrower may in any way be liable, and
hereby ratifies and confirms whatever Lender may do in this regard, (b) all
rights to notice and a hearing prior to Lender’s taking possession or control
of, or to Lender’s replevy, attachment or levy upon, the Collateral or any bond
or security which might be required by any court prior to allowing Lender to
exercise any of its remedies, and (c) the benefit of all valuation, appraisal
and exemption laws.

 

10.        SUCCESSORS AND ASSIGNS

 

10.1        This Agreement and the other Loan Documents shall be binding on and
shall inure to the benefit of each Borrower, Lender and their respective
successors and assigns (including a debtor-in-possession on behalf of any
Borrower), except as otherwise provided herein or therein.

 

10.2        No Borrower shall assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties hereunder or under any of the other
Loan Documents without the prior express written consent of Lender. Any such
purported assignment, transfer, hypothecation or other conveyance by any
Borrower without the prior express written consent of Lender shall be void.

 

- 78 -

 

 

10.3        Lender (“Assignor”) may assign and delegate to one or more assignees
(each, an “Assignee”) all, or any ratable part of all, of the Obligations and
the other rights and obligations of the Assignor hereunder and under the other
Loan Documents (except that any documents or agreements concerning Bank Products
may only be assigned in accordance with their terms); provided, however, that
Borrowers may continue to deal solely and directly with such Assignor in
connection with the interest so assigned to an Assignee until (a) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrowers and (b)
the Assignor and its Assignee have delivered to Borrowers an Assignment and
Acceptance substantially in the form of Exhibit 10.3 hereto.

 

10.4        The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of Borrowers and Lender with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.

 

11.         MISCELLANEOUS

 

11.1        Complete Agreement; Modification of Agreement. This Agreement,
together with the other Loan Documents constitute the complete agreement between
the parties with respect to the subject matter thereof and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof. This Agreement may not be modified, altered or amended except as
set forth in Section 11.2 below.

 

11.2        Amendments. No amendment, modification, or termination of any
provision of this Agreement or any other Loan Document, or any consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by Lender and the Credit Party who is a
party to this Agreement or such Loan Document (as applicable).

 

11.3        Releases. Upon indefeasible payment in full in cash and performance
of all of the Obligations (other than indemnification Obligations under Section
2.11), termination of the this Agreement and a release of all claims against
Lender, and so long as no suits, actions proceedings, or claims are pending or
threatened against any Indemnified Person asserting any damages, losses or
liabilities that are Indemnified Liabilities, Lender shall deliver to Borrowers
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.

 

11.4        Fees and Expenses.

 

(a)          Borrowers jointly and severally agree to pay from time to time on
demand all costs of collection, Lender Expenses and all reasonable costs,
expenses, and disbursements (including reasonable attorneys’ fees and expenses)
which are incurred by Lender in connection with the preparation, negotiation,
execution, administration and delivery of this Agreement and of any other Loan
Documents, and all other reasonable costs, expenses, and disbursements which may
be incurred in connection with or in respect to the credit facility contemplated
hereby or which otherwise are incurred with respect to the Obligations.

 

- 79 -

 

 

(b)          Borrowers jointly and severally agree to pay from time to time on
demand all Lender Expenses (including reasonable attorneys’ fees and reasonable
attorneys’ expenses) incurred by Lender, following the occurrence of any Event
of Default.

 

(c)          Each Borrower authorizes Lender to pay all such fees and expenses,
and in Lender’s discretion, to add such fees and expenses to the Loan Account.

 

(d)          The undertaking on the part of Borrowers in this Section 11.4 shall
survive payment of the Obligations and/or any termination, release, or discharge
executed by Lender in favor of any Borrower, other than a termination, release,
or discharge which makes specific reference to this Section 11.4.

 

11.5        Tax and Expenses. If any Borrower fails to pay any monies (whether
taxes, assessments, insurance premiums, or, in the case of leased properties or
assets, rents or other amounts payable under such leases) due to third Persons,
or fails to make any deposits or furnish any required proof of payment or
deposit, all as required under the terms of this Agreement, then, Lender, in its
sole discretion and without prior notice to any Borrower, may do any or all of
the following: (a) make payment of the same or any part thereof, or (b) in the
case of the failure to comply with Section 6.4 hereof, obtain and maintain
insurance policies of the type described in Section 6.4 and take any action with
respect to such policies as Lender deems prudent. Any such amounts paid by
Lender shall constitute Lender Expenses and any such payments shall not
constitute an agreement by Lender to make similar payments in the future or a
waiver by Lender of any Event of Default under this Agreement. Lender need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

 

11.6        No Waiver. Lender’s failure, at any time or times, to require strict
performance by any Borrower of any provision of this Agreement and any of the
other Loan Documents shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith. Any suspension
or waiver of an Event of Default shall not suspend, waive or affect any other
Event of Default whether the same is prior or subsequent thereto and whether the
same or of a different type. None of the undertakings, agreements, warranties,
covenants and representations of any Borrower contained in this Agreement or any
of the other Loan Documents and no Default or Event of Default by any Borrower
shall be deemed to have been suspended or waived by Lender, unless such waiver
or suspension is by an instrument in writing signed by an officer of or other
authorized employee of Lender and directed to Borrowers specifying such
suspension or waiver.

 

11.7        Remedies. Lender’s and the Credit Parties’ respective rights and
remedies under this Agreement shall be cumulative and nonexclusive of any other
rights and remedies which Lender or any Credit Party may have under any other
agreement, including the other Loan Documents, by operation of Law or otherwise.
Recourse to the Collateral shall not be required.

 

- 80 -

 

 

11.8        Severability. Wherever possible, each provision of this Agreement
and the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

11.9        Conflict of Terms. Except as otherwise provided in this Agreement or
any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement is in
conflict with, or inconsistent with, any provision in any of the other Loan
Documents, the provision contained in this Agreement shall govern and control.

 

11.10       Confidentiality. Lender agrees to use reasonable efforts (equivalent
to the efforts Lender applies to maintain as confidential its own confidential
information) to maintain as confidential all information provided to it by
Borrowers and/or any other Credit Party and/or their Affiliates and designated
as confidential; provided, that Lender may disclose such information (a) to
Persons employed or engaged by Lender in evaluating, approving, structuring or
administering the Liquidation Borrowings and the credit facility evidenced by
the Loan Documents; (b) to any bona fide participant or potential participant
that has agreed to comply with the covenant contained in this Section 11.10 (and
any such bona fide participant or potential participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority or reasonably
believed by Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, in the opinion of Lender’s counsel,
required by Law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which Lender is
a party, or (f) which ceases to be confidential through no fault of Lender.
Lender may at any time destroy any documents containing such confidential
information.

 

11.11      CHOICE OF LAW AND VENUE.

 

(a)          THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS.

 

- 81 -

 

 

(b)          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK,
COMMONWEALTH OF MASSACHUSETTS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.11(b).

 

11.12     Notices. Unless otherwise provided in this Agreement, all notices or
demands by any Borrower or Lender to the other relating to this Agreement or any
other Loan Document shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as Borrowers or Lender, as applicable, may designate to
each other in accordance herewith), or telefacsimile (with a confirming receipt
from the sending machine) to Borrowers or to Lender, as the case may be, at its
address set forth below:

 

If to any   Credit Party: Great American Group WF, LLC   21860 Burbank,
Boulevard   Suite 300 South   Woodland Hills, CA 91367   Attn:  Phillip Ahn,
Chief Financial Officer   Fax No.: (818) 746-9921  
Email:  pahn@greatamerican.com     With copies   in all cases to: Great American
Group, Inc.   Nine Parkway North   Suite 300   Deerfield, Illinois 60015  
Attn:  Mark Naughton, General Counsel   Fax No.: (847) 444-1401  
Email:  mnaughton@greatamerican.com     And:     Greenberg & Bass LLP   16000
Ventura Boulevard   Suite 1000   Encino, CA 91436   Attn:  David Adelman,
Esquire   Fax No.: (818) 986-6534   Email:  dadelman@greenbass.com     If to
Lender:    Wells Fargo Bank, National Association   One Boston Place, 18th Floor

 

- 82 -

 

 

  Boston, MA 02108   Attn: Joseph Burt   Fax No. (617) 523-4032   Email:
Joseph.Burt@wellsfargo.com     With copies   in all cases to: Choate, Hall &
Stewart LLP   Two International Place   Boston, MA  02110   Attn: Kevin J.
Simard, Esquire   Fax No. (617) 248-4000   Email:  ksimard@choate.com

 

Lender and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11.12, other
than notices by Lender in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail. Borrowers acknowledge and agree that notices sent
by Lender in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by Law, transmitted by
telefacsimile or any other method set forth above.

 

11.13        Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

11.14        Counterparts; Telefacsimile Execution. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis, except as otherwise specifically provided therein or therefor.

 

11.15        WAIVER OF JURY TRIAL. BORROWERS AND LENDER EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWERS AND LENDER REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

- 83 -

 

 

11.16        Press Releases. Each Borrower agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Lender or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to Lender and without the prior written consent of Lender unless
(and only to the extent that) such Borrower or Affiliate is required to do so
under applicable Law and then, in any event, such Borrower or Affiliate will
consult with Lender before issuing such press release or other public
disclosure. Each Borrower, on its own behalf and on behalf of its Affiliates,
consents to the publication by Lender of advertising material relating to the
financing transactions contemplated by this Agreement using any Borrower’s or
Affiliate’s name, product photographs, logo or trademark. Lender shall provide a
draft reasonably in advance of any advertising material to Borrowers for review
and comment prior to the publication thereof. Lender reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.

 

11.17        Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Borrower for liquidation or reorganization, should any Borrower become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Borrower’s assets, and shall continue to be effective or to be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable Law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

11.18        Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 11.11 and 11.15, with its counsel.

 

11.19        No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.20        Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrowers and Lender.

 

11.21        Intentionally Deleted.

 

- 84 -

 

 

11.22        Right of Set-Off. Any and all deposits or other sums at any time
credited by or due to a Borrower from Lender or from any Affiliate of Lender,
and any cash, securities, instruments or other property of a Borrower in the
possession of any of the foregoing, whether for safekeeping or otherwise
(regardless of the reason such Person had received the same) shall at all times
constitute security for any and all Obligations of Borrowers to Lender or such
Affiliate and may be applied or set off against the Obligations at any time,
whether or not such are then due and whether or not other collateral is then
available to Lender or such Affiliate.

 

11.23        Pledges To Federal Reserve Banks. Nothing included in this
Agreement shall prevent or limit Lender, to the extent that Lender is subject to
any of the twelve Federal Reserve Banks organized under §4 of the Federal
Reserve Act (12 U.S.C. §341) from pledging all or any portion of Lender’s
interest and rights under this Agreement, provided, however, neither such pledge
nor the enforcement thereof shall release Lender from any of its obligations
hereunder or under any of the Loan Documents.

 

11.24        USA Patriot Act Notice. Lender hereby notifies Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, Great American, and
their respective Subsidiaries, which information includes the name and address
of each Borrower, Great American, and their respective Subsidiaries, and other
information that will allow Lender to identify each Borrower, Great American,
and their respective Subsidiaries in accordance with the Act. Each Borrower,
Great American, and their respective Subsidiaries are in compliance, in all
materials respects, with the Patriot Act. No part of the proceeds of any
Liquidation Borrowing will be used by any Borrower, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

11.25        No Joint Venture. Nothing contained herein shall be deemed or
construed to create a partnership or joint venture between any Borrower and
Lender.

 

11.26        Amendment & Restatement. Upon satisfaction of the conditions
precedent to the effectiveness of this Agreement, (a) this Agreement shall amend
and restate the Existing Credit Agreement in its entirety (except to the extent
that definitions from the Existing Credit Agreement are incorporated herein by
reference) and (b) the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within, and be governed by, this Agreement;
provided, however, that Borrowers, GAG Inc., and Great American each hereby
agree that (y) the Letters of Credit issued pursuant to the Existing Credit
Agreement and outstanding on the Restatement Date (and any outstanding
Obligations with respect thereto), shall be hereafter deemed to be Letters of
Credit issued hereunder, and (z) all Obligations under, and as defined in, the
Existing Credit Agreement shall remain outstanding, shall constitute continuing
Obligations secured by the Collateral, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of such
Obligations and other liabilities.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 85 -

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

  GREAT AMERICAN GROUP WF, LLC,   a California limited liability company        
By: /s/ Philip J. Ahn   Its. Chief Financial Officer         WELLS FARGO BANK,
NATIONAL ASSOCIATION         By: /s/ Joseph Burt   Name: Director     Duly
Authorized Signatory

 

 



